


Exhibit 10.11






AMENDMENT TO TRANSITION SERVICES AGREEMENT


THIS AMENDMENT TO TRANSITION SERVICES AGREEMENT (together with the Schedules and
Exhibits attached hereto, the “Amendment”), dated December 28th, 2012 (the
“Effective Date”), is by and among Wells Real Estate Funds, Inc., a Georgia
corporation (“Wells REF”), Wells Real Estate Advisory Services II, LLC, a
Delaware limited liability company (“WREAS II”), Wells Real Estate Services,
LLC, a Georgia limited liability company (“WRES”), Wells Management Company,
Inc., a Georgia corporation (“Wells Management”) and Wells Real Estate
Investment Trust II, Inc., a Maryland corporation (“REIT II”).
WHEREAS, effective July 1, 2012, Wells REF, WREAS II and REIT II entered into
that certain Transition Services Agreement (the “TSA”) pursuant to which, among
other things, REIT II was granted an option to acquire WREAS II on the terms and
conditions set forth therein;
WHEREAS, REIT II and WREAS II entered into that certain Initial Term Advisory
Agreement effective as of July 1, 2012 (the “Initial Term Advisory Agreement”);
WHEREAS, pursuant to the TSA and as a condition precedent to the exercise by
REIT II of the option to acquire WREAS II, the parties agreed to (1) the terms
of the Renewal Advisory Agreement (the “Renewal Advisory Agreement”) which, if
REIT II elects to enter into it, will be effective as of January 1, 2013 and (2)
the terms of the Consulting Services Agreement (the “Consulting Services
Agreement”);
WHEREAS, REIT II, Wells Operating Partnership II, L.P. and Wells Management
entered into that certain Master Property Management, Leasing and Construction
Management Agreement, effective as of July 1, 2012 (the “Property Management
Agreement”);
WHEREAS, REIT II and Wells REF entered into that certain Investors Services
Agreement, effective as of July 1, 2012, whereby Wells REF will perform certain
stockholder services and communications previously performed by WREAS II (the
“Investor Services Agreement”);
WHEREAS, the parties desire to amend the terms of the TSA and modify certain of
the provisions of the Initial Term Advisory Agreement, the Renewal Advisory
Agreement and the Consulting Services Agreement as set forth herein:
NOW, THEREFORE, in consideration of the mutual agreements and covenants herein
contained, and other good and valuable consideration, the receipt and adequacy
of which are hereby acknowledged, the parties hereto hereby agree, intending to
be legally bound, as follows:
1.Definitions. Capitalized terms used herein and not otherwise defined shall
have the meanings ascribed to them in the TSA. Capitalized terms used in
Sections 2 and 3 of this Amendment and not otherwise defined herein or in the
TSA shall have the meanings ascribed to them in the Renewal Advisory Agreement.
Owner and Owner JV shall have the meanings ascribed to them in the Property
Management Agreement.
2.Acquisition Fees. Notwithstanding any provisions of the Initial Term Advisory
Agreement and the Renewal Advisory Agreement to the contrary, the aggregate
amount of Acquisition Fees payable to WREAS II for properties purchased during
calendar years 2012 and 2013 combined shall not exceed One



--------------------------------------------------------------------------------




Million Five Hundred Thousand Dollars ($1,500,000). No Acquisition Consulting
Fees shall be payable to Wells REF pursuant to the Consulting Services
Agreement. The Renewal Advisory Agreement attached as Exhibit D to the TSA is
hereby replaced with the form of Renewal Advisory Agreement attached hereto as
Exhibit 1. The Consulting Services Agreement attached as Exhibit C to the TSA is
hereby replaced with the form of Consulting Services Agreement attached hereto
as Exhibit 2.
3.Disposition Fees. Notwithstanding any provisions of the Initial Term Advisory
Agreement or Renewal Advisory Agreement to the contrary:
A.The amount of the Disposition Fee payable to the Advisor with respect to the
Portfolio Sale Properties shall be equal to the amount of the broker fee
actually paid to Eastdil Secured, L.L.C. (the “Broker”) pursuant to the terms of
the agreement between the Broker and Wells Management, as agent for the owners
of the Properties dated April 19, 2012 (the “Broker Agreement”). The Disposition
Fee payable to Advisor with respect to the sale of any of the Portfolio Sale
Properties shall be paid within five (5) days after the closing of the sale of
such Property; provided, however, if (i) the Broker is not entitled to a broker
fee for the sale of any such Property pursuant to the Broker Agreement, the
Disposition Fee, if any, shall be determined in accordance with Subsection 3.B
hereof and (ii) if the sale of any such Property is pursuant to a purchase
agreement entered into after the date of the Option Closing, no Disposition Fee
shall be paid. The Portfolio Sale Properties shall mean the ten properties set
forth on Schedule A to the Broker Agreement. The aggregate amount of Disposition
Fees payable pursuant to the Initial Term Advisory Agreement and the Renewal
Advisory Agreement (whether paid pursuant to this Subsection 3.A or pursuant to
Subsection 3.B hereof) shall not exceed One Million Five Hundred Thousand
Dollars ($1,500,000).
B.The amount of any Disposition Fee payable to the Advisor pursuant to the terms
of Section 8(c) of the Initial Term Advisory Agreement and the Renewal Advisory
Agreement in connection with the sale of any Property (other than any of the
Portfolio Sale Properties to the extent Subsection 3.A hereof applies to such
sale) during the term of the Initial Term Advisory Agreement or Renewal Advisory
Agreement shall be reduced from 1.0% to the lesser of (i) the fee actually paid
by REIT II to a third party broker in connection with the sale and (ii) 0.30% of
the sales price of such Property; provided, however, that the total real estate
commissions (including such Disposition Fee) paid to all Persons by REIT II for
each Property shall not exceed an amount equal to the lessor of: (i) 6.0% of the
aggregate Contract Sales Price of each Property; or (ii) the Competitive Real
Estate Commission for each Property. No Disposition Fee shall be payable for the
sale of any Property that is sold pursuant to a purchase agreement entered into
after the date of the Option Closing.
4.Property Management Transition Services/Asset Transfer.
A.Property Management Transition Services. Wells REF and Wells Management shall
provide REIT II with (a) all services reasonably required to: (i) enable WRES to
provide the services set forth in the Property Management Agreement with respect
to all Properties owned by Owner or any Owner JV on a stand-alone basis and at a
relative level of service consistent with the provisions of the services by
Wells REF, Wells Management and their affiliates prior to the Effective Date;
(ii) transfer, without any liability to or continuing obligations of WRES, all
property management contracts with respect to property not owned by Owner or an
Owner JV to another Wells REF affiliate or to a third party; (iii) prepare WRES
to function as a wholly-owned subsidiary of REIT II in the event of the exercise
of the WRES Assignment Option (as defined in Section 6.A of this Amendment), and
to complete the transfer of ownership of WRES to REIT II if the WRES Assignment
Option is exercised by REIT II; (iv) provide operational support to REIT II,
WREAS II and WRES during the transition of property management functions; and
(v) implement such personnel changes as are

2

--------------------------------------------------------------------------------




required so that WRES has the employees set forth on Schedule 8(F) hereof on or
before the date of the WRES Option Closing; and (b) such other services as are
set forth on Schedule 4 hereto. All of the foregoing services shall be added to
the definition of Services set forth in Section 1.1(a) of the TSA.
B.Transfer of Assets. After the Effective Date, but no later than January 1,
2013, Wells REF, Wells Management and REIT II shall enter into the Property
Management Asset Transfer Agreement in substantially the form attached hereto as
Exhibit 3 (the “PM Asset Transfer Agreement”). On the terms and subject to the
conditions set forth in this Amendment and in the PM Asset Transfer Agreement,
Wells REF and Wells Management agree to transfer, assign, convey and deliver to
WRES, and WRES will acquire and accept from Wells REF and Wells Management, all
of Wells REF's and Wells Management's right, title, and interest in and to all
of the assets, properties, proprietary systems, processes, contracts and rights
that are necessary for the provision of services under the Property Management
Agreement (the “Property Management Business”) in substantially the same manner
and at substantially the same level of service as such services are being
provided as of the Effective Date (collectively, the “PM Transferred Assets”),
on or before January 1, 2013 (the “PM Asset Transfer Closing”). The PM
Transferred Assets will be included in the PM Acquired Assets as defined in the
PM Asset Transfer Agreement. Notwithstanding the foregoing, if Wells REF and
Wells Management are unable to transfer any of the PM Transferred Assets (the
“PM Delayed Assets”) to WRES on or before January 1, 2013, Wells REF and Wells
Management shall proceed with the transfer of all PM Transferred Assets other
than the PM Delayed Assets and shall use their commercially reasonable best
efforts to effect the transfer of any such PM Delayed Assets as promptly as
possible, but in no event later than June 30, 2013. Each of Wells REF, Wells
Management and REIT II expressly agree that the failure or inability by Wells
REF or Wells Management to timely transfer such PM Delayed Assets by January 1,
2013 shall not be considered a material breach of the TSA entitling REIT II to
termination pursuant to Section 1.3(b) of the TSA. With respect to any PM
Transferred Asset that is not transferred at the time of the PM Asset Transfer
Closing, Wells REF and Wells Management shall continue to support such asset and
make it available for use by WRES as is legally practicable or shall continue to
provide the services relating to such asset until such time as such PM
Transferred Asset is transferred to WRES. The PM Transferred Assets shall be
transferred, assigned, conveyed and delivered to WRES free and clear of any
Encumbrances.
C.Assumption of Liabilities. On the terms and subject to the conditions set
forth in this Amendment and the PM Asset Transfer Agreement, at the PM Asset
Transfer Closing, WRES will assume and thereafter pay, perform, and discharge
when due only those obligations and liabilities of Wells REF related to the
operation of the Property Management Business that are incurred from and after
the PM Asset Transfer Closing, which obligations are specifically set forth in
the PM Asset Transfer Agreement (collectively, the “PM Assumed Liabilities”);
provided, however, that the Assumed Liabilities Schedule in the PM Asset
Transfer Agreement shall be subject to the approval of REIT II. WRES shall not
assume or have any responsibility with respect to any other obligations or
liabilities of Wells REF or Wells Management. REIT II shall not assume or have
any responsibility with respect to any obligation or liability of Wells REF,
Wells Management or WRES (except in the event of the exercise of the WRES
Assignment Option pursuant to Section 6 hereof to the extent of REIT II's
indemnification obligations expressly set forth in the PM Assignment Agreement
(as defined in Section 6.A. of this Amendment)).
D.Transferred Employees. On or before January 1, 2013, Wells Management will
take the actions necessary to cause any of the Property Management Employees (as
defined in paragraph 8(F) hereof) who are not employees of WRES to become
employees of WRES (provided, however,

3

--------------------------------------------------------------------------------




that any long term compensation or incentive plan or any material increase in
aggregate cost to WRES entered into subsequent to the Effective Date shall be
subject to the prior approval of REIT II). Wells Management will also take the
actions necessary to cause any employee of WRES who is not a Property Management
Employee to no longer be employed by WRES prior to the WRES Option Closing (as
defined in Section 6A hereof). Wells REF and Wells Management shall remain
solely responsible for any liability in respect of the Property Management
Employees and their beneficiaries and dependents relating to any employment or
termination of employment of any Property Management Employees prior to the WRES
Option Closing.
5.Payments. The Services Fee in Section 5.1(a) of the TSA shall be amended to
include additional payments by REIT II to Wells REF of the following: (i) Five
Hundred Thousand ($500,000) per month for five (5) months with payments
commencing on July 31, 2013 and ending on November 30, 2013; and (ii) Two
Hundred Fifty Thousand Dollars ($250,000) to be paid on December 31, 2013. Any
attempted termination of the TSA by REIT II, except as provided for in
Section 1.3(b) of the TSA, will result in an acceleration of the additional
payments set forth in this Section 5.
6.WRES Assignment Option.
A.WRES Assignment Option. REIT II shall have the option (the “WRES Assignment
Option”), in its sole discretion, upon delivery of written notice to Wells REF
(the “WRES Option Notice”) at any time on or after the Option Notice Date (as
defined in Section 5.2(a) of the TSA) and before the expiration of the
Transition Period, to require Wells REF to transfer, convey and assign to REIT
II all of the issued and outstanding equity interests in WRES (the “WRES
Assignment”). As soon as reasonably practicable, but no later than twenty (20)
days following the date of the WRES Option Notice, Wells REF, Wells Management
and REIT II shall enter into an Assignment and Assumption Agreement in the form
attached hereto as Exhibit 4, (the “PM Assignment Agreement”) pursuant to which
Wells Management will transfer, convey and assign to REIT II all of the issued
and outstanding equity interests in WRES (the “WRES Option Closing”). It shall
be a condition precedent to exercising the WRES Assignment Option that REIT II
has either previously, or contemporaneously therewith, (i) exercised the
Assignment Option and (ii) executed the Consulting Services Agreement to be
effective upon the Option Closing (as defined in the TSA). As of the WRES Option
Closing, WRES shall, and Wells REF shall cause WRES to: (i) have no obligations
to Wells REF, Wells Management or their affiliates; (ii) have current assets
that are not less than current liabilities on an accrual basis; (iii) have no
long-term liabilities; and (iv) have no contracts to manage properties not owned
by Owner or an Owner JV. Notwithstanding the foregoing, prior to the exercise of
the WRES Assignment Option, REIT II may elect, in lieu of exercising the WRES
Assignment Option, to have the assets and employees of WRES transferred to a
newly formed entity with any additional cost of such transfer being the
responsibility of REIT II. The foregoing sentence shall not in any way limit any
of REIT II's rights and obligations under this Amendment or the TSA, including,
without limitation, any indemnification rights and its payment obligations under
Section 5 hereof, respectively.
B.Prohibition Against Transfers. During the Transition Period, Wells REF and
Wells Management shall not transfer, assign, sell, gift-over, pledge, encumber
or otherwise dispose of, or consent to any of the foregoing with respect to, any
or all of its interest in and to the outstanding equity interests in WRES, or
any right or interest therein and shall not amend or otherwise modify the
articles of organization or operating agreement of WRES.

4

--------------------------------------------------------------------------------




C.Operation of WRES's Business. During the Transition Period, unless otherwise
consented to in writing by REIT II or as contemplated by this Amendment, Wells
REF and Wells Management shall operate the business of WRES in the ordinary
course.
D.Access to Records. Wells REF and Wells Management shall afford REIT II and its
representatives access, during normal business hours and upon reasonable advance
notice, to all of WRES's business operations, properties, books, financial
statements, files and records, cooperate in the examination thereof and furnish
REIT II with all information with respect to the business and affairs of WRES as
REIT II may reasonably request; provided, however, that any such investigation
shall be conducted in a manner as not to interfere unreasonably with the
business of Wells REF, Wells Management or WRES.
7.Investor Services. Wells REF and REIT II agree that, at the time of the Option
Closing, Wells REF and REIT II shall enter into an investor services agreement
substantially in the form of the Investor Services Agreement attached hereto as
Exhibit 5.
8.Representations and Warranties of Wells REF. Wells REF and Wells Management
each represents and warrants to REIT II as of each of (a) the date hereof, and
(b) the date of the WRES Option Closing as follows:
A.Organization of Wells REF and WREAS II.
(i)WRES is a limited liability company, duly organized, validly existing and in
good standing under the laws of the State of Georgia and has all requisite
limited liability company power and authority to own, lease and operate its
assets and properties and to carry on its business as it is now being conducted.
WRES is not in default under any provision of its articles of organization or
operating agreement. WRES is duly qualified to do business and is in good
standing in each jurisdiction where WRES is required to be so qualified.
(ii)Wells Management owns all of the equity interests in WRES, free and clear of
any Encumbrances. No person or entity has (i) any option, warrant, agreement or
other right with respect to any equity or other interest in WRES or (ii) any
equity appreciation, phantom equity, profit participation or other similar right
for which WRES has any liability. A true and correct copy of the WRES articles
of organization and operating agreement as in effect as of the Effective Date
has been provided to REIT II.
B.Authority; Non-Contravention; Approvals.
(i)Wells REF, WREAS II, Wells Management and WRES each has all requisite
corporate or company power and authority to execute and deliver this Amendment
and to perform the transactions contemplated by this Amendment. The execution
and delivery of this Amendment and the performance by Wells REF, WREAS II, Wells
Management and WRES of the transactions contemplated by this Amendment have been
approved by the board of directors and stockholder of Wells REF and Wells
Management and the members and managers of WREAS II and WRES and no other
corporate or other proceedings on the part of Wells REF, WREAS II, Wells
Management or WRES is necessary to authorize the execution and delivery by Wells
REF, WREAS II, Wells Management or WRES of this Amendment or the performance by
Wells REF, WREAS II, Wells Management or WRES of the transactions contemplated
by this Amendment. This Amendment has been duly executed and delivered by each
of Wells REF, WREAS II, Wells Management and WRES and constitutes a valid and
binding obligation of each of Wells REF, WREAS II, Wells Management

5

--------------------------------------------------------------------------------




and WRES, enforceable against Wells REF, WREAS II, Wells Management and WRES in
accordance with its terms, except as such enforcement may be subject to
bankruptcy, insolvency, reorganization, moratorium or other similar laws
affecting or relating to enforcement of creditors' rights generally.
(ii)The execution and delivery by Wells REF, WREAS II, Wells Management and WRES
of this Amendment and the performance of the transactions contemplated by this
Amendment do not and will not (a) conflict with or result in a breach of any
provision of the articles of incorporation, bylaws, articles of organization,
operating agreement or comparable organizational documents of Wells REF, WREAS
II, Wells Management or WRES; (b) result in a violation or breach of or
constitute a default (or an event which, with or without notice or lapse of time
or both, would constitute a default) under, or result in the termination,
modification or cancellation of, or the loss of a benefit under or accelerate
the performance required by, or result in a right of termination, modification,
cancellation or acceleration under the terms, conditions or provisions of any
contract or other instrument of any kind to which Wells REF, WREAS II, Wells
Management or WRES is now a party or by which any of their respective assets or
businesses may be bound or affected; or (c) violate any order, writ, judgment,
injunction, decree, statute, treaty, rule or regulation applicable to Wells REF,
WREAS II, Wells Management or WRES or any of their respective assets or
businesses excluding from the foregoing clauses (b) and (c) such violations,
breaches, defaults, terminations, modifications, cancellations, losses or
accelerations that would not reasonably be expected to have a Material Adverse
Effect on any of Wells REF, WREAS II, Wells Management or WRES.
(iii)No material declaration, filing or registration with, or notice to, or
authorization, consent, order or approval of, any governmental authority is
required to be obtained or made in connection with or as a result of the
execution and delivery of this Amendment by Wells REF, WREAS II, Wells
Management or WRES or the performance by Wells REF, WREAS II, Wells Management
or WRES of its obligations under this Amendment or the consummation of the
transactions contemplated by this Amendment.
“Material Adverse Effect” means with respect to Wells REF, WREAS II, WRES or
Wells Management, a material adverse effect on the business, contracts, assets,
financial condition or results of operations of WRES or Wells Management,
respectively, or on the ability of WRES or Wells Management to perform its
obligations under this Amendment; provided, however, that with respect to any
person or entity, such provision shall not include any state of facts,
development, occurrence, effect, event or change arising out of or resulting
from (A) changes in conditions in the United States or global economy or capital
or financial markets generally, including changes in interest or exchange rates,
(B) changes in general legal, regulatory, political, economic or business
conditions or changes in generally accepted accounting principles that, in each
case, generally affect industries in which such Persons conduct business or (C)
any conditions generally affecting the office and industrial real estate
industry, including economic, legal and regulatory changes.
C.Ownership and Sufficiency of Transferred Assets. WRES does not own any assets
as of the Effective Date. Wells REF or Wells Management has, and as of the WRES
Option Closing WRES will have, good title to, or a valid leasehold interest in,
all of the PM Transferred Assets; except that with respect to the PM Delayed
Assets, WRES will have good title to, or valid interest in, such PM Delayed
Assets upon their transfer to WRES. The PM Transferred Assets constitute all of
the assets that are material to the Property Management Business and necessary
to conducting the Property Management Business in substantially the same manner
as is being conducted and such services are being provided as of the date
hereof. Except for the PM Delayed Assets, there are no assets other than the PM
Transferred Assets that are used by Wells REF, Wells Management, WRES or their
affiliates in connection with the Property Management Business. The PM
Transferred Assets will

6

--------------------------------------------------------------------------------




constitute all of the assets necessary for WRES to provide the services
currently provided by WRES, Wells Management or Wells REF or their affiliates
under the Property Management Agreement to REIT II on a stand alone basis in
substantially the same manner and at the same level of service as such services
are being provided as of the Effective Date.
D.Litigation. Except as set forth in Disclosure Schedule 8(D), there are no
lawsuits and no material claims, proceedings, actions, investigations,
oppositions, challenges or cancellation proceedings pending or, to the knowledge
of either of Wells REF, Wells Management or WRES, threatened against or
affecting WRES or relating to or affecting the services currently being provided
pursuant to the Property Management Agreement, the Property Management
Employees, the Property Management Assets or the PM Transferred Assets. There
are no outstanding orders, writs, judgments, decrees, injunctions or settlements
that (i) prohibit or restrict the consummation of the transactions contemplated
by this Amendment; (ii) would reasonably be expected to have a Material Adverse
Effect on the Property Management Business; or (iii) would materially adversely
affect the operations, assets or business of WRES.
E.No Violation of Law. Each of Wells REF, Wells Management and WRES is not, nor
in the past five years has it been, in material default under or in material
violation of, nor has it been charged with any material violation of, any Law,
relating to or arising in any way out of the operation of the Property
Management Business, the Property Management Employees, the Property Management
Assets or the PM Transferred Assets. To the knowledge of each of Wells REF,
Wells Management and WRES, none of the Property Management Employees is, or in
the past five years has been, in default under or in violation of, or has been
charged with any violation of, any law (i) where the violation constitutes or
could constitute a felony; (ii) involving theft, fraud, dishonesty or other
moral turpitude; or (iii) relating to regulation of the securities, commodities
or the banking or financial services markets. The Property Management Business
has at all times been operated in all material respects in accordance with
applicable laws and permits.
F.Employee Matters.
(i)Disclosure Schedule 8(F) sets forth, as of the date hereof, the name, job
title, hire date, annual salary or hourly wages, bonus or commission terms, any
severance amounts and benefits and any other material terms of employment of all
employees of WRES who are expected to be employees of WRES as of the WRES Option
Closing, together with a statement of the form and amount of all remuneration
paid or to be paid to each such person for services rendered to or on behalf of
WRES during the twelve months prior to the Effective Date (each such employee,
together with any new or replacement employees who will be employees of WRES as
of the WRES Option Closing, being referred to herein as a “Property Management
Employee”).
(ii)Except as set forth on Disclosure Schedule 8(F), neither the execution and
delivery of this Amendment, nor the performance of the transactions contemplated
thereby, will (either alone or in conjunction with any other event, such as
termination of employment) (i) result in any payment (including severance
payments, payments under any other agreements or unemployment compensation
payments) becoming due from any of Wells REF, Wells Management or WRES to any
Property Management Employee or any other person, under any plan or otherwise;
(ii) increase any benefits otherwise payable under any plan operated or
maintained by or on behalf of Wells REF, Wells Management or WRES; or
(iii) result in any acceleration of the time of payment or vesting of any
benefits payable by any of Wells REF, Wells Management or WRES to any Property
Management Employee. Wells REF shall be responsible for and shall pay any and
all severance payments and related obligations with respect to any Wells
Management or WRES employee except for employees

7

--------------------------------------------------------------------------------




included on Disclosure Schedule 8(F) as a Property Management Employee and
employed by WRES as of the WRES Option Closing. The termination of any Property
Management Employee by WRES after the Effective Date, but prior to the WRES
Option Closing, will require the consent of REIT II and Wells REF.
G.Labor Relations. There is or are no (i) unfair labor practice, charge or
complaint or other proceeding pending or, to the knowledge of any of Wells REF,
Wells Management or WRES, (A) threatened against any of Wells REF, Wells
Management or WRES or (B) threatened against any of Wells REF, Wells Management
or WRES and relating in any way to any Property Management Employee or any other
employee of WRES; (ii) charges pending against Wells REF, Wells Management or
WRES before any federal, state or local agency responsible for the prevention or
investigation of unlawful employment practices; or (iii) charges pending against
any of Wells REF, Wells Management or WRES before any federal, state or local
agency responsible for the prevention or investigation of unlawful employment
practices and relating in any way to any Property Management Employee or any
other employee of WRES. To the knowledge of each of Wells REF, Wells Management
and WRES, each of Wells REF, Wells Management and WRES comply, and at all times
in the past, have complied, with all laws respecting employment and employment
practices, terms and conditions of employment, and wages and hours, and have not
engaged in any unfair labor practice. Neither Wells REF, Wells Management nor
WRES is a party to, nor do they have any liability with respect to, any
collective bargaining agreement or other labor union contract applicable to the
Property Management Employees or to any other Persons providing services to
Wells REF, Wells Management or WRES relating to the Property Management
Business, nor to the knowledge of Wells REF, Wells Management and WRES, are any
activities or proceedings of any labor union or other person to organize any
such employees ongoing. There is no labor strike, slowdown, work stoppage or
lockout pending or, to the knowledge of any of Wells REF, Wells Management and
WRES, threatened against or affecting Wells REF, Wells Management or WRES, nor
has there been any such activity since their respective formations. To the
extent that any of the foregoing representations and warranties are true as of
the Effective Date and Wells REF notifies REIT II in writing of an intervening
event that would cause such representation or warranty to not be true as of the
WRES Option Closing, then such event shall not be deemed to be a breach of such
representation or warranty; provided, however, that Wells REF and Wells
Management shall be responsible for any liability arising out of or relating to
such intervening event.
H.Brokers. No agent, broker, investment banker, financial advisor or other firm
or person is entitled to any brokerage, finder's, financial advisor's or other
similar fee or commission for which WRES or REIT II could become liable in
connection with the transactions contemplated by this Amendment as a result of
any action taken by or on behalf of Wells REF, Wells Management or WRES.
I.Capabilities. Wells REF and Wells Management each has, and will maintain
throughout the term of this Amendment, sufficient employees and other resources
to perform the Services and otherwise satisfy its obligations under this
Amendment.
J.Real Property. WRES has not and does not own any real property. WRES is not a
party to any lease agreement pursuant to which WRES leases any real property
from a third party.
K.Contracts. Disclosure Schedule 8(K) contains a list of each agreement,
relationship, commitment or arrangement (collectively, “Material Contracts”),
written or oral, to which WRES is a party or which will be assigned to WRES by
Wells REF or Wells Management pursuant to this Amendment and which is:

8

--------------------------------------------------------------------------------




(i)an agreement (or group of related agreements) for the lease or installment
sales purchase of tangible personal property to or from any person;
(ii)an agreement concerning a partnership, limited liability company or joint
venture;
(iii)an agreement (or group of related agreements) under which WRES has created,
incurred, assumed, or guaranteed any indebtedness for borrowed money, or any
capitalized lease obligation;
(iv)an agreement concerning confidentiality, exclusivity, exclusive dealing or
noncompetition or otherwise restricting or limiting WRES or the conduct of the
Property Management Business;
(v)an agreement between WRES, on the one hand, and Wells REF or its affiliates,
on the other hand;
(vi)an agreement (including a binding offer letter or similar agreement) for the
employment of any individual employed by WRES on a full-time, part-time,
consulting, or other basis or providing severance benefits;
(vii)an agreement with a sales representative or broker or any other agreement
requiring the payment of commissions, fees or other compensation to third
parties;
(viii)an agreement under which the consequences of a default or termination
could have a Material Adverse Effect on WRES;
(ix)a license or sublicense of any rights under or with respect to any patents,
copyrights, software or other intellectual property, including all Licensed
Intellectual Property;
(x)any other agreement (or group of related agreements) the performance of which
involves consideration in excess of $10,000; and
(xi)any other agreement, contract or commitment outside the ordinary course of
business.
Disclosure Schedule 8(K) also sets forth each Material Contract to which WRES is
a party as of the Effective Date that will be terminated or transferred to
another Wells REF related entity prior to the WRES Option Closing (each a
“Transferred Contract”).
With respect to each such Material Contract, (i) the Material Contract is legal,
valid, binding, enforceable, and in full force and effect; (ii) the Material
Contract (other than the Transferred Contracts) will continue to be legal,
valid, binding, enforceable and in full force and effect on the same terms
following the consummation of the transactions contemplated hereby; and (iii) no
party is in breach or default, and no event has occurred which with notice or
passage of time or both would constitute a breach or default, or permit
termination, modification, or acceleration, under such Material Contract.
L.Taxes. Since the date of its formation, WRES has been wholly-owned by Wells
Management and has been disregarded as an entity separate from its owner for
federal income tax purposes pursuant to Treasury Regulations section
301.7701-3(b)(1)(ii) and neither Wells REF, Wells

9

--------------------------------------------------------------------------------




Management nor any governmental or regulatory authority has taken a position
inconsistent with such treatment.  WRES (or Wells Management with respect to
WRES) has duly and timely filed all Tax Returns required to be filed by it, and
all such Tax Returns were correct and complete in all material respects.  All
Taxes due and owing by WRES (whether or not shown on any Tax Returns) have been
paid. All Taxes due and owing (whether or not shown on any Tax Returns), which,
if unpaid, may result in a Lien (as defined in the Property Management Asset
Transfer Agreement) on the Property Management Assets or the PM Transferred
Assets have been paid.  For purposes of this Amendment: (i) “Tax” or “Taxes”
means any federal, state, local, or foreign income, gross receipts, license,
payroll, employment, excise, severance, stamp, occupation, premium, windfall
profits, environmental (including Taxes under Section 59A of the Code), customs
duties, capital stock, franchise, profits, withholding, social security (or
similar), unemployment, disability, real property, personal property, sales,
use, transfer, registration, value added, alternative or add-on minimum,
estimated, or other Tax of any kind whatsoever, whether computed on a separate
or consolidated, unitary or combined basis or in any other manner, including any
interest, penalty, or addition thereto, whether disputed or not, and including
any obligation to indemnify or otherwise assume or succeed to the Tax liability
of any other Person; and (ii) “Tax Return” means any return, declaration,
report, claim for refund, or information return or statement relating to Taxes,
including any schedule or attachment thereto, and including any amendment
thereof.
M.Intellectual Property. Wells REF, Wells Management and WRES own, or have the
right to use pursuant to valid and effective agreements, all Intellectual
Property. No claims or demands are pending against Wells REF, Wells Management
or WRES by any person with respect to the use of any Intellectual Property or
challenging or questioning the validity or effectiveness of any license or
agreement relating to the same, and the current use by Wells REF, Wells
Management or WRES of the Intellectual Property does not to any of Wells REF's,
Wells Management's or WRES's knowledge infringe on the rights of any third
party. Wells REF, Wells Management and WRES are not in default under any
agreement or license with respect to any Licensed Intellectual Property.
“Proprietary Intellectual Property” means all patents, trademarks, trade names,
copyrights, software, technology and process (including all federal, state and
foreign registrations pertaining thereto) and all copyright registrations owned
by Wells REF, Wells Management or WRES as of the date hereof and used or held
for use in conducting Property Management Business. “Licensed Intellectual
Property” means all patents, trademarks, trade names, copyrights, software,
technology and processes used or held for use by Wells REF, Wells Management or
WRES as of the date hereof in conducting the Property Management Business that
are used pursuant to a license or other right granted by a third party.
“Intellectual Property” means both Proprietary Intellectual Property and
Licensed Intellectual Property.
N.Insurance. Wells REF and Wells Management maintain insurance policies for the
benefit of WRES and the Property Management Business (the “Insurance Policies”).
The Insurance Policies are in full force and effect, provide coverage that is
commercially reasonable to insure WRES and the Property Management Business in
accordance with industry practices and all premiums due thereon have been paid
in full in a timely manner. Wells REF, Wells Management and WRES have complied
in all material respects with the terms and provisions of the Insurance
Policies. Except as set forth on Disclosure Schedule 8(N), there are no claims
pending or, to the knowledge of Wells REF, Wells Management or WRES threatened,
under any of the Insurance Policies in respect of the Property Management
Business and no disputes with underwriters are pending or, to the knowledge of
Wells REF, Wells Management or WRES, threatened. Wells REF, Wells Management and
WRES have been covered at all times during their ownership and operation of the
Property Management

10

--------------------------------------------------------------------------------




Assets, PM Transferred Assets and the Property Management Business by insurance
in scope and amount customary and reasonably consistent with industry practice.
O.Employee Benefits.
(i)Disclosure Schedule 8(O) lists each Employee Benefit Plan that Wells REF,
Wells Management or WRES maintains and contributes to on behalf of Wells REF,
Wells Management or WRES employees performing services with respect to the
Property Management Business, or with respect to which Wells REF, Wells
Management or WRES has any liability with respect to the Property Management
Business.
(1)Each such Employee Benefit Plan (and each related trust, insurance contract
or fund) has been maintained, funded and administered in accordance with the
terms of such Employee Benefit Plan and complies in form and in operation in all
respects with the applicable requirements of ERISA, and the Internal Revenue
Code, except where the failure to comply would not have a Material Adverse
Effect.
(2)All contributions (including all employer contributions and employee salary
reduction contributions) that are due have been made to each such Employee
Benefit Plan that is an Employee Pension Benefit Plan. All premiums or other
payments that are due have been paid with respect to each such Employee Benefit
Plan that is an Employee Welfare Benefit Plan.
(3)Each such Employee Benefit Plan that is intended to meet the requirements of
a “qualified plan” under Internal Revenue Code Section 401(a) has received a
determination letter from the Internal Revenue Service to the effect that it
meets the requirements of Internal Revenue Code Section 401(a).
(ii)Wells REF, Wells Management and WRES do not sponsor or contribute to any
Employee Pension Benefit Plan that is a “defined benefit plan” (as defined in
ERISA § 3(35)).
9.Representations and Warranties of REIT II.
A.Organization and Qualification. REIT II is a corporation duly organized,
validly existing and in good standing under the laws of the State of Maryland.
REIT II has all requisite corporate power and authority to own, license, use or
lease and operate its assets and properties and to carry on its business as it
is now conducted.
B.Authority; Non-Contravention; Approvals.
(i)REIT II has all requisite corporate power and authority to execute and
deliver this Amendment and to perform the transactions contemplated by this
Amendment. The execution and delivery of this Amendment and the performance by
REIT II of the transactions contemplated by this Amendment have been approved by
the board of directors of REIT II. No other corporate proceeding on the part of
REIT II is necessary to authorize the execution and delivery of this Amendment
or the performance by REIT II of the transactions contemplated by this
Amendment. This Amendment has been duly executed and delivered by REIT II and,
assuming the due authorization, execution and delivery of this Amendment by
Wells REF and each of the other parties hereto, this Amendment constitutes valid
and binding obligations of REIT II enforceable against REIT II in accordance
with its respective terms, except that such enforcement may be subject to

11

--------------------------------------------------------------------------------




(i) bankruptcy, insolvency, reorganization, moratorium or other similar laws
affecting or relating to enforcement or creditors' rights generally; and
(ii) general equitable principles.
(ii)The execution and delivery by REIT II of this Amendment and the performance
of the transactions contemplated by this Amendment will not (i) conflict with or
result in a breach of any provisions of the articles of incorporation or bylaws
of REIT II; or (ii) violate any order, writ, judgment, injunction, decree,
statute, treaty, rule or regulation applicable to REIT II, excluding such
violations that would not reasonably be expected to have a Material Adverse
Effect on REIT II.
(iii)No declaration, filing or registration with, or notice to, or
authorization, consent, order or approval of, any governmental authority is
required to be obtained or made in connection with or as a result of the
execution and delivery of this Amendment by REIT II or the performance by REIT
II of the transactions contemplated by this Amendment or the consummation of the
transactions contemplated by this Amendment, other than the filing with the
Securities Exchange Commission of any reports or filings under the Securities
Act of 1933, as amended, or the Securities Exchange Act of 1934, as amended.
10.Indemnification.
A.Subject to any limitations imposed by the laws of the State of Maryland or
REIT II's Amended and Restated Corporate Governance Guidelines in effect as of
the Effective Date, REIT II shall indemnify Wells REF, Wells Management and
WRES, and each of them, and shall hold each of Wells REF, Wells Management and
WRES harmless against, any loss, damage, cost or expense (including reasonable
attorneys' fees) (collectively, “Losses”) which either of Wells REF, Wells
Management or WRES may sustain or incur by reason of any claim, demand, suit or
recovery by any third party allegedly (i) arising out of or relating to the
breach of any representation, warranty or covenant of REIT II in this Amendment
or (ii) arising out of either of Wells REF's, Wells Management's or WRES's
performance of the services in this Amendment or either of Wells REF's, Wells
Management's or WREAS II's acts or omissions in connection with its performance
of the services in this Amendment, except in cases where the claim arises out of
either of Wells REF's, Wells Management's or WRES's bad faith, gross negligence
or willful misconduct in performing the services hereunder or the breach by
Wells REF, Wells Management or WRES of their obligations under this Amendment;
provided, however, that REIT II shall have no obligation to indemnify Wells REF,
Wells Management or WRES for any claim by any current or former employee
relating to Wells REF or Wells Management complying with their obligations under
this Amendment.
B.Wells REF and Wells Management shall indemnify and shall hold REIT II harmless
against any Losses which REIT II or WRES may sustain or incur by reason of any
claim, demand, suit or recovery by any third party allegedly (i) arising out of
or relating to the breach by Wells REF or Wells Management of any
representation, warranty or covenant in this Amendment or (ii) arising out of
Wells REF's, Wells Management's or WRES's bad faith, gross negligence or willful
misconduct in performing the services in this Amendment or the breach by
Wells REF, Wells Management or WRES of their obligations under this Amendment.
11.Miscellaneous.
A.Effect on TSA. Except as otherwise specifically set forth herein, the terms of
the TSA remain in full force and effect.

12

--------------------------------------------------------------------------------




B.Survival of Obligations. The obligations of the parties pursuant to this
Amendment shall survive the expiration of the TSA.
C.Title and Headings. Titles and headings to sections herein are inserted for
convenience of reference only and are not intended to be part of or to affect
the meaning or interpretation of this Amendment.
D.Execution in Counterparts. This Amendment may be executed in any number of
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.
E.Governing Law. This Amendment shall be governed by and construed and enforced
in accordance with the laws of the State of Georgia, without regard to the
conflicts of law principles of such State. The parties hereto consent and submit
to the exclusive jurisdiction of the courts (state and federal) located in the
State of Georgia in connection with any controversy arising under this Agreement
or its subject matter. The parties hereby waive any objection they may have in
any such action based on lack of personal jurisdiction, improper venue or
inconvenient forum.
[Signature Page Follows.]





13

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have executed this Amendment to
Transition Services Agreement as of the 28th day of December, 2012.


WELLS REAL ESTATE FUNDS, INC.




By: /s/ Robert Kennedy
Name: Robert Kennedy
Title: Vice President




WELLS REAL ESTATE ADVISORY SERVICES II, LLC




By: /s/ E. Nelson Mills
Name: E. Nelson Mills
Title: President




WELLS REAL ESTATE SERVICES, LLC




By: /s/ Robert M. McCullough
Name: Robert M. McCullough
Title: Vice President




WELLS MANAGEMENT COMPANY, INC.




By: /s/ Douglas P. Williams
Name: Douglas P. Williams
Title: Vice President




WELLS REAL ESTATE INVESTMENT TRUST II, INC.




By: /s/ George W. Sands
Name: George W. Sands
Title: Authorized Signatory


















Amendment to Transition Services Agreement Signature Page







--------------------------------------------------------------------------------








Exhibit 1 to the Amendment to Transition Services Agreement
Exhibit D
RENEWAL ADVISORY AGREEMENT


THIS RENEWAL ADVISORY AGREEMENT, effective as of January 1, 2013 (the
“Agreement”), is between WELLS REAL ESTATE INVESTMENT TRUST II, INC., a Maryland
corporation (the “Company”), and WELLS REAL ESTATE ADVISORY SERVICES II, LLC, a
Georgia limited liability corporation (the “Advisor”).
W I T N E S S E T H


WHEREAS, the Company desires to avail itself of the experience, sources of
information, advice, assistance and certain facilities available to the Advisor
and to have the Advisor undertake the duties and responsibilities hereinafter
set forth, on behalf of, and subject to the supervision of, the Board of
Directors of the Company all as provided herein;
WHEREAS, the Advisor is willing to undertake to render such services, subject to
the supervision of the Board of Directors, on the terms and conditions
hereinafter set forth;
WHEREAS, the Company and the Advisor were previously parties to an advisory
agreement that became effective April 1, 2012, covering the period from April 1,
2012 through June 30, 2012 (the “April Advisory Agreement”);
WHEREAS, on June 29, 2012, the Company and the Advisor entered into an initial
term advisory agreement effective as of July 1, 2012, covering the period from
July 1, 2012 through December 31, 2012 (the “Initial Term Advisory Agreement”);
WHEREAS, the Company and Wells Real Estate Funds, Inc. (“Wells REF”) have
entered into an Investor Services Agreement dated June 29, 2012 and effective as
of July 1, 2012 (the “Investor Services Agreement”);
WHEREAS, the Company and Wells Management Company, Inc. have entered into a
Master Property Management, Leasing and Construction Management Agreement
effective as of July 1, 2012 (the “Master Property Management, Leasing and
Construction Management Agreement”);
WHEREAS, the Board of Directors and the Advisor now desire to enter this new
advisory agreement between the Company and the Advisor to be effective upon the
expiration of the Initial Term Advisory Agreement, with this new advisory
agreement covering the period from January 1, 2013, through December 31, 2013
(as specified in Paragraph 14);
NOW, THEREFORE, in consideration of the foregoing and of the mutual covenants
and agreements contained herein, the parties hereto agree as follows:







--------------------------------------------------------------------------------








1.Definitions. As used in this Agreement, the following terms have the
definitions hereinafter indicated:
Acquisition Expenses. Any and all expenses, excluding the fee payable to the
Advisor pursuant to Paragraph 8(b), incurred by the Company, the Advisor, or any
Affiliate of either in connection with the selection, acquisition or development
of any Property, whether or not acquired, including, without limitation, legal
fees and expenses, travel and communications expenses, costs of appraisals,
nonrefundable option payments on property not acquired, accounting fees and
expenses, and title insurance premiums.
Acquisition Fees. Any and all fees and commissions, exclusive of Acquisition
Expenses, paid by any Person to any other Person (including any fees or
commissions paid by or to any Affiliate of the Company or the Advisor) in
connection with purchase, development or construction of any Property. Included
in the computation of such fees or commissions shall be any real estate
commissions, acquisition fees, finder's fees, selection fees, Development Fees,
Construction Fees, nonrecurring management fees, loan fees, points, or any other
fees or commissions of a similar nature. Excluded shall be Development Fees and
Construction Fees paid to Persons not Affiliated with the Advisor in connection
with the actual development and construction of a Property.
Adjusted Cost. (A) As of any date of determination and until such time as the
Company completes an Asset-based Valuation, the sum of: (a) the actual amount
invested on behalf of the Company in the Properties as of the date of
determination; plus (b) (1) with respect to Joint Ventures, the actual amount
invested on behalf of the Company in the Joint Ventures as of the date of
determination, plus (2) the Company's allocable share of capital improvements
relating to building improvements and/or initial leaseup of space in the
building (such improvements to exclude any expenditures of capital for normal
building improvement, maintenance and repair and tenant improvements relating to
existing leases or lease renewals) made by the Joint Venture from cash flows
generated by the Joint Venture; less (c) the amounts invested in Properties or
Joint Ventures relating to Vacant Properties plus any additions to Adjusted Cost
related to such Joint Ventures pursuant clause (b)(2) above; less (d) any
amounts recognized on the Company's consolidated financial statements on or
before such date of determination as impairments to the carrying value of the
Properties or Joint Venture investments in accordance with Generally Accepted
Accounting Principles, excluding any temporary impairments or impairment charges
related to Vacant Properties for which the amount invested has been deducted
from the foregoing calculation. In all cases, “Adjusted Cost” excludes the
Lindbergh/Energy Center Adjusted Cost.
(B) On and after such time as the Company completes an Asset-based Valuation,
“Adjusted Cost” means, as of any date of determination, the lesser of (1) the
amount determined in accordance with Paragraph (A) above, or (2) the aggregate
value of the Company's interest in the Properties and Joint Ventures as
established in connection with the most recent Asset-based Valuation, plus, with
respect to any Properties purchased or Joint Ventures entered into after the
date of the most recent Asset-based Valuation, the adjusted cost for such
Properties or Joint Ventures determined in accordance with Paragraph (A) above;
until such time as the next Asset-based Valuation by the Company, at which time
the Adjusted Cost of such properties will be determined in accordance with
Paragraph (A) above . In all cases, “Adjusted Cost” excludes the
Lindbergh/Energy Center Adjusted Cost.
Advisor. Wells Real Estate Advisory Services II, LLC, a Georgia limited
liability corporation, any successor advisor to the Company, or any Person(s) to
which Wells Real Estate Advisory Services II, LLC or any successor advisor
subcontracts substantially all of its functions.

2

--------------------------------------------------------------------------------




Affiliate or Affiliated. An Affiliate of another Person includes only the
following: (i) any Person directly or indirectly controlling, controlled by, or
under common control with such other Person; (ii) any Person directly or
indirectly owning, controlling, or holding with the power to vote 10% or more of
the outstanding voting securities of such other Person; (iii) any legal entity
for which such Person acts as an executive officer, director, trustee, or
general partner; (iv) any Person 10% or more of whose outstanding voting
securities are directly or indirectly owned, controlled, or held, with power to
vote, by such other Person; and (v) any executive officer, director, trustee, or
general partner of such other Person. An entity shall not be deemed to control
or be under common control with an Advisor-sponsored program unless (i) the
entity owns 10% or more of the voting equity interests of such program or (ii) a
majority of the board (or equivalent governing body) of such program is
comprised of Affiliates of the entity.
Appraised Value. The “As Is” fair market value according to an appraisal made by
an Independent Appraiser.
April Advisory Agreement. The agreement between the Advisor and the Company that
became effective April 1, 2012, covering the period from April 1, 2012 through
June 30, 2012.
Articles of Incorporation. The Articles of Incorporation of the Company under
Title 2 of the Corporations and Associations Article of the Annotated Code of
Maryland, as amended from time to time.
Asset-based Valuation. An estimate of the value of a share of the Company's
common stock approved by the Board of Directors of the Company and based in part
on an estimate of the value of the Company's assets (as opposed to an estimate
based solely on the most recent price paid for a share of the Company's common
stock in an offering of such shares).
Asset Management Fee. The Asset Management Fee payable to the Advisor as defined
in Paragraph 8(a).
Asset Management Fee Ceiling. The ceiling on the Asset Management Fee as defined
in Paragraph 8(a).
Asset Management Fee Percentage. The Asset Management Fee Percentage equals (1) 
0.625%, until the monthly payment of the Asset Management Fee under this
Agreement equals $2,708,333.33; (2) thereafter, the Fixed Fee Percentage for so
long as the sum of Adjusted Cost plus the Lindbergh/Energy Center Adjusted Cost,
as of any date of determination, is less than $6,500,000,000; and (3) 0.50%
commencing when the sum of Adjusted Cost plus the Lindbergh/Energy Center
Adjusted Cost, as of any date of determination, is at least $6,500,000,000.
Average Invested Assets. For a specified period, the average of the aggregate
book value of the assets of the Company invested, directly or indirectly, in
Properties and Loans secured by real estate before reserves for depreciation or
bad debts or other similar non-cash reserves, computed by taking the average of
such values at the end of each month during such period.
Board of Directors or Board. The persons holding such office, as of any
particular time, under the Articles of Incorporation of the Company, whether
they be the Directors named therein or additional or successor Directors.
Bulk Liquidation. A liquidation of all or substantially all of the Company's
assets effected in a transaction or series of transactions with three or fewer
buyers or their Affiliates that are closed in a period of 12 months or less.

3

--------------------------------------------------------------------------------




Bylaws. The bylaws of the Company, as the same are in effect from time to time.
Capped O&O Expenses. All Organizational and Offering Expenses other than selling
commissions and the dealer manager fee as described under “Plan of Distribution”
in any registration statement relating to a public offering and filed with the
U.S. Securities and Exchange Commission.
Cash from Financings. Net cash proceeds realized by the Company from the
financing of Property or from the refinancing of any Company indebtedness.
Cash from Sales. Net cash proceeds realized by the Company from the sale,
exchange or other disposition of any of its assets after deduction of all
expenses incurred in connection therewith. Cash from Sales shall not include
Cash from Financings.
Cash from Sales and Financings. The total sum of Cash from Sales and Cash from
Financings.
Ceiling Excess. The extent to which the sum of the three previous monthly Asset
Management Fee payments exceeds the Asset Management Fee Ceiling, as defined in
Paragraph 8(a).
Code. Internal Revenue Code of 1986, as amended from time to time, or any
successor statute thereto. Reference to any provision of the Code shall mean
such provision as in effect from time to time, as the same may be amended, and
any successor provision thereto, as interpreted by any applicable regulations as
in effect from time to time.
Company. Wells Real Estate Investment Trust II, Inc., a corporation organized
under the laws of the State of Maryland.
Competitive Real Estate Commission. A real estate or brokerage commission for
the purchase or sale of property which is reasonable, customary, and competitive
in light of the size, type, and location of the property.
Conflicts Committee. “Conflicts Committee” shall have the meaning set forth in
the Articles of Incorporation.
Construction Fee. A fee or other remuneration for acting as general contractor
and/or construction manager to construct improvements, supervise and coordinate
projects or to provide major repairs or rehabilitation on a Property.
Contract Sales Price. The total consideration received by the Company for the
sale of a Property.
Cumulative Return. For the period for which the calculation is being made, the
percentage resulting from dividing (A) the total Distributions paid on each
Distribution date during such period (excluding Distributions paid out of Cash
from Sales and Financings), by (B) the product of (i) the weighted average
Invested Capital for such period (calculated on a daily basis) and (ii) the
number of years (including fractions thereof) which have elapsed during such
period.
Development Fee. A fee for the packaging of a Property, including negotiating
and approving plans, and undertaking to assist in obtaining zoning and necessary
variances and necessary financing for the Property, either initially or at a
later date.



4

--------------------------------------------------------------------------------




Director. A member of the Board of Directors of the Company.
Disposition Fee. The Disposition Fee as defined in Paragraph 8(c).
Distributions. Any distributions of money or other property by the Company to
owners of Shares, including distributions that may constitute a return of
capital for federal income tax purposes.
Fixed Fee Percentage. The Fixed Fee Percentage equals the quotient of (A) (x)
$32,500,000, less (y) the product of (1) 0.50% times (2) the Lindbergh/Energy
Center Adjusted Cost; divided by (B) the Adjusted Cost.
Gross Proceeds. The aggregate purchase price of all Shares sold for the account
of the Company through an Offering, without deduction for Organization and
Offering Expenses.
Guaranteed Obligations. The Guaranteed Obligations as defined in Paragraph 30.
Guarantor. The Guarantor as defined in Paragraph 30.
Independent Appraiser. A person or entity with no material current or prior
business or personal relationship with the Advisor or the Directors, who is
engaged to a substantial extent in the business of rendering opinions regarding
the value of assets of the type held by the Company, and who is a qualified
appraiser of real estate as determined by the Board. Membership in a nationally
recognized appraisal society such as the American Institute of Real Estate
Appraisers (“M.A.I.”) or the Society of Real Estate Appraisers (“S.R.E.A.”)
shall be conclusive evidence of such qualification.
Invested Capital. The amount calculated by multiplying the total number of
Shares purchased by stockholders by the issue price, reduced by the portion of
any Distribution that is attributable to Net Sales Proceeds and by any amounts
paid by the Company to repurchase Shares pursuant to the Company's plan for
redemption of Shares.
Investor Services Agreement. The investor services agreement between Wells Real
Estate Funds, Inc. and the Company dated as of June 29, 2012 and effective as of
July 1, 2012, and any successor agreement.
Joint Venture. Any joint venture, limited liability company or other Affiliate
of the Company that owns, in whole or in part on behalf of the Company, any
Properties.
Lindbergh/Energy Center Adjusted Cost. (A) As of any date of determination and
until such time as the Company completes an Asset-based Valuation, the actual
amount, if any, invested in the two Properties commonly known as AT&T Lindbergh
Center and in one Property commonly known as Energy Center I for so long as such
Properties are owned on behalf of the Company less any amounts recognized on or
before such date of determination as impairments to the carrying value of AT&T
Lindbergh Center and Energy Center I in accordance with Generally Accepted
Accounting Principles. In all cases, the Lindbergh/Energy Center Adjusted Cost
shall be reduced as appropriate if either the AT&T Lindbergh Center (treated as
one Property) or Energy Center I is considered a Vacant Property, as defined
herein.
(B) On or after such time as the Company completes an Asset-based Valuation,
“Lindbergh/Energy Center Adjusted Cost” means, as of any date of determination,
the lesser of (1) the amount determined in accordance with Paragraph (A) above,
or (2) the value of the Company's interest in the AT&T Lindbergh Center and in
Energy Center I as established in connection with the Company's most recent
Asset-based Valuation. In all cases, the Lindbergh/Energy Center Adjusted Cost
shall be reduced as appropriate if either

5

--------------------------------------------------------------------------------




the AT&T Lindbergh Center (treated as one Property) or Energy Center I is
considered a Vacant Property, as defined herein.
Listing. The listing of the Shares on a national securities exchange or
over-the-counter market.
Master Property Management, Leasing and Construction Management Agreement. The
agreement by and between Wells Management Company, Inc., the Company and the
Partnership effective as of July 1, 2012, and any successor agreement.
NASAA Guidelines. The NASAA Statement of Policy Regarding Real Estate Investment
Trusts as in effect on the date hereof.
Net Asset Value. The excess of (i) the aggregate of the Adjusted Cost plus the
Lindbergh/Energy Center Adjusted Cost over (ii) the aggregate outstanding amount
of debt of the Company, the Partnership, and the Joint Ventures (as adjusted for
the Company's interest in such Joint Ventures) and any accrued interest thereon.
Net Income. For any period, the total revenues applicable to such period, less
the total expenses applicable to such period excluding additions to reserves for
depreciation, bad debts or other similar non-cash reserves; provided, however,
Net Income for purposes of calculating total allowable Operating Expenses (as
defined herein) shall exclude the gain from the sale of the Company's assets.
Net Sales Proceeds. In the case of a transaction described in clause (i) (A) of
the definition of Sale, the proceeds of any such transaction less the amount of
all real estate commissions and closing costs paid by the Company. In the case
of a transaction described in clause (i) (B) of such definition, Net Sales
Proceeds means the proceeds of any such transaction less the amount of any legal
and other selling expenses incurred in connection with such transaction. In the
case of a transaction described in clause (i) (C) of such definition, Net Sales
Proceeds means the proceeds of any such transaction actually distributed to the
Company from the joint venture. In the case of a transaction described in clause
(ii) of the definition of Sale, Net Sales Proceeds means the proceeds of such
transaction or series of transactions less all amounts generated thereby and
reinvested in one or more Properties within 180 days thereafter and less the
amount of any real estate commissions, closing costs, and legal and other
selling expenses incurred by or allocated to the Company in connection with such
transaction or series of transactions. Net Sales Proceeds shall not include any
reserves established by the Company in its sole discretion.
Offering. Any offering of Shares that is registered with the SEC, excluding
Shares offered under any employee benefit plan.
Operating Expenses. All costs and expenses incurred by the Company, as
determined under generally accepted accounting principles, which in any way are
related to the operation of the Company or to Company business, including fees
paid to the Advisor, but excluding (i) the expenses of raising capital such as
Organization and Offering Expenses, legal, audit, accounting, underwriting,
brokerage, listing, registration, and other fees, printing and other such
expenses and tax incurred in connection with the issuance, distribution,
transfer, registration and Listing of the Shares, (ii) interest payments, (iii)
taxes, (iv) non-cash expenditures such as depreciation, amortization and bad
loan reserves, (v) incentive fees paid in compliance with Section IV.F. of the
NASAA Guidelines and (vi) Acquisition Fees, Acquisition Expenses, real estate
commissions on resale of property, and other expenses connected with the
acquisition, disposition, and ownership of real estate interests, mortgage loans
or other property (such as the costs of foreclosure, insurance premiums, legal
services, maintenance, repair and improvement of property).

6

--------------------------------------------------------------------------------




Organization and Offering Expenses. All expenses incurred by and to be paid from
the assets of the Company in connection with and in preparing the Company for
registration of and subsequently offering and distributing its Shares to the
public, which may include but are not limited to, total underwriting and
brokerage discounts and commissions (including fees of the underwriters'
attorneys); expenses for printing, engraving and mailing; salaries of employees
while engaged in sales activity; charges of transfer agents, registrars,
trustees, escrow holders, depositaries and experts; and expenses of
qualification of the sale of the securities under Federal and State laws,
including taxes and fees, accountants' and attorneys' fees.
Partnership. Wells Operating Partnership II, L.P., a Delaware limited
partnership formed to own and operate properties on behalf of the Company.
Person. An individual, corporation, partnership, estate, trust (including a
trust qualified under Section 401(a) or 501(c) (17) of the Code), a portion of a
trust permanently set aside for or to be used exclusively for the purposes
described in Section 642(c) of the Code, association, private foundation within
the meaning of Section 509(a) of the Code, joint stock company or other entity,
or any government or any agency or political subdivision thereof, and also
includes a group as that term is used for purposes of Section 13(d)(3) of the
Securities Exchange Act of 1934, as amended.
Personnel Expenses. All wages and salaries and other employee-related expenses
of all employees of Advisor or its Affiliates to the extent engaged in the
management, administration, operations, and marketing of the Company, including
taxes, insurance and benefits relating to such employees, including those
personnel expenses reimbursable under the Investor Services Agreement and
Section 3.2 of the Master Property Management, Leasing and Construction
Management Agreement that were previously reimbursed under the April Advisory
Agreement, but excluding those personnel expenses reimbursable under Section 3.1
of the Master Property Management, Leasing and Construction Management Agreement
and any other agreement between the Company and the Advisor or its Affiliates
that is not mentioned herein.
Portfolio G&A Expenses. Those categories of portfolio general and administrative
costs described on Schedule A attached hereto, which include general and
administrative costs reimbursable pursuant to this Agreement, the Investor
Services Agreement and the Master Property Management, Leasing and Construction
Management Agreement plus the personnel expenses related to portfolio-level
property management services that are reimbursable pursuant to Section 3.2 of
the Master Property Management, Leasing and Construction Management Agreement
and were previously reimbursed under the April Advisory Agreement, but excluding
costs reimbursable pursuant to any other agreement between the Company and the
Advisor or its Affiliates that is not mentioned herein.
Property or Properties. Any real property or properties transferred or conveyed
to the Company or the Partnership, either directly or indirectly.
Property Manager. Any entity that has been retained to perform and carry out
property management services at one or more of the Properties, excluding
persons, entities or independent contractors retained or hired to perform
facility management or other services or tasks at a particular Property, the
costs for which are passed through to and ultimately paid by the tenant at such
Property.
REIT. A “real estate investment trust” under Sections 856 through 860 of the
Code.
Sale or Sales. (i) Any transaction or series of transactions whereby: (A) the
Company or the Partnership sells, grants, transfers, conveys, or relinquishes
its ownership of any Property or portion thereof, including the transfer of any
Property that is the subject of a ground lease, and including any event with
respect to any Property which gives rise to a significant amount of insurance
proceeds or condemnation

7

--------------------------------------------------------------------------------




awards; (B) the Company or the Partnership sells, grants, transfers, conveys, or
relinquishes its ownership of all or substantially all of the interest of the
Company or the Partnership in any joint venture in which it is a co-venturer or
partner; or (C) any joint venture in which the Company or the Partnership as a
co-venturer or partner sells, grants, transfers, conveys, or relinquishes its
ownership of any Property or portion thereof, including any event with respect
to any Property which gives rise to insurance claims or condemnation awards, but
(ii) not including any transaction or series of transactions specified in clause
(i) (A), (i) (B), or (i) (C) above in which the proceeds of such transaction or
series of transactions are reinvested in one or more Properties within 180 days
thereafter.
Shares. The Company's shares of common stock, par value $0.01 per share.
Stockholders. The registered holders of the Shares.
Stockholders' 8% Return. As of each date, an aggregate amount equal to an 8%
Cumulative Return.
Subordinated Incentive Fee. The fee payable to the Advisor under certain
circumstances if the Shares are listed on a national securities exchange or
over-the-counter market as defined in Paragraph 8(e).
Subordinated Performance Fee Due Upon Termination. Subordinated Performance Fee
Due Upon Termination means a fee equal to (1) 10% of the amount, if any, as of
the Termination Date by which (a) the sum of (i) the Appraised Value of the
Company's Properties; plus, without duplication (ii) the fair market value of
the Company's interests in Joint Ventures; plus (iii) the fair market value of
any other tangible assets of the Company; less (iv) all liabilities of the
Company and the Partnership ; plus (v) total Distributions through the
Termination Date; exceeds (b) the sum of Invested Capital, plus Distributions
attributable to Net Sales Proceeds, plus total Distributions required to be made
to the stockholders in order to pay the Stockholders' 8% Return from inception
through the termination date; less (2) any prior payment to the Advisor of a
Subordinated Share of Net Sales Proceeds. For the purpose of the foregoing
calculations, all asset values and liabilities shall be adjusted to exclude the
portion of such amounts allocable to minority interest holders not otherwise
considered in the calculation of the value of Joint Ventures.
Subordinated Share of Net Sales Proceeds. The Subordinated Share of Net Sales
Proceeds as defined in Paragraph 8(d).
Termination Date. The date of termination of the Agreement.
Transition Services Agreement. The Transition Services Agreement between Wells
Real Estate Funds, Inc. and the Company dated as of June 29, 2012 and effective
as of July 1, 2012, and any successor agreement.
Vacant Property. A Property that (i) for over thirty percent (30%) of its
leasable square feet does not have third-party tenant leases in place; or (ii)
has not collected at least seventy percent (70%) of the Property's total
potential rental revenue based upon full occupancy, except if not attaining
seventy percent is a result of tenant improvements, concessions or similar
leasing incentives contained in leases approved by the Board for (i) the period
from acquisition until the applicable measurement date, if less than six months
or (ii) for the six months immediately preceding the date of measurement.
2%/25% Guidelines. The requirement pursuant to the NASAA Guidelines that, in any
12-month period, total Operating Expenses not exceed the greater of 2% of the
Company's Average Invested Assets during such 12-month period or 25% of the
Company's Net Income over the same 12-month period.

8

--------------------------------------------------------------------------------




2.Appointment. The Company hereby appoints the Advisor to serve as its advisor
and asset manager on the terms and conditions set forth in this Agreement, and
the Advisor hereby accepts such appointment.
3.Duties and Authority of the Advisor. The Advisor undertakes to use its
reasonable efforts to present to the Company potential investment opportunities
to provide a continuing and suitable investment program consistent with (i) the
investment objectives and policies of the Company as determined and adopted from
time to time by the Board and (ii) the investment allocation method described at
Paragraph 11(b) of this Agreement. The services of the Advisor are to be of
scope and quality not less than those generally performed by professional asset
managers of other similar property portfolios. The Advisor shall make available
the full benefit of the judgment, experience and advice of the members of the
Advisor's organization and staff with respect to the duties it will perform
under this Agreement. To facilitate the Advisor's performance of these
undertakings, but subject to the restrictions included in Paragraphs 4 and 7 and
to the continuing and exclusive authority of the Board over the management of
the Company and the Partnership, the Company hereby delegates to the Advisor the
authority to, and the Advisor hereby agrees to, either directly or by engaging
an Affiliate:
(a)serve as the Company's investment and financial advisor and provide research
and economic and statistical data in connection with the Company's assets and
investment policies;
(b)provide the daily management of the Company and perform and supervise the
various administrative functions reasonably necessary for the management of the
Company;
(c)maintaining the accounting and other record-keeping functions at the Company
level; and
(d)investigate, select, and, on behalf of the Company, engage and conduct
business with such Persons as the Advisor deems necessary to the proper
performance of its obligations hereunder, including but not limited to
consultants, accountants, correspondents, lenders, technical advisors,
attorneys, brokers, underwriters, corporate fiduciaries, escrow agents,
depositaries, custodians, agents for collection, insurers, insurance agents,
banks, builders, developers, property owners, mortgagors, and any and all agents
for any of the foregoing, including Affiliates of the Advisor, and Persons
acting in any other capacity deemed by the Advisor necessary or desirable for
the performance of any of the foregoing services, including but not limited to
entering into contracts in the name of the Company with any of the foregoing;
(e)consult with the officers and the Board of the Company and assist the Board
in the formulation and implementation of the Company's financial policies, and,
as necessary, furnish the Board with advice and recommendations with respect to
the making of investments consistent with the investment objectives and policies
of the Company and in connection with any borrowings proposed to be undertaken
by the Company;
(f)conduct periodic on-site property visits to some or all (as the Advisor deems
reasonably necessary) of the Properties to inspect the physical condition of the
Properties and to evaluate the performance of the related Property Manager of
its duties;
(g)review, analyze and comment upon the operating budgets, capital budgets and
leasing plans prepared and submitted by each Property Manager and aggregate
these property budgets into the Company's overall budget;
(h)review and analyze on-going financial information pertaining to each Property
and the overall portfolio of Properties;

9

--------------------------------------------------------------------------------




(i)formulate and oversee the implementation of strategies for the
administration, promotion, management, operation, maintenance, improvement,
financing and refinancing, marketing, leasing, and disposition of Properties on
an overall portfolio basis;
(j)subject to the provisions of Paragraphs 3(i) and 4 hereof, (i) locate,
analyze and select potential investments in Properties, (ii) structure and
negotiate the terms and conditions of transactions pursuant to which investment
in Properties will be made; (iii) make investments in Properties on behalf of
the Company or the Partnership in compliance with the investment objectives and
policies of the Company; (iv) arrange for financing and refinancing and make
other changes in the asset or capital structure of, and dispose of, reinvest the
proceeds from the sale of, or otherwise deal with the investments in, Property;
(v) enter into leases and service contracts for Property, including oversight of
Affiliated companies that perform property management services for the Company;
(k)obtain the prior approval of the Board for any and all investments in
Properties (as well as any financing acquired by the Company or the Partnership
in connection with such investment);
(l)if a transaction requires approval by the Board of Directors, deliver to the
Board of Directors all documents required by them to properly evaluate the
proposed investment in the Property;
(m)negotiate on behalf of the Company with banks or lenders for loans to be made
to the Company, and negotiate on behalf of the Company with investment banking
firms and broker-dealers or negotiate private sales of Shares and other
securities or obtain loans for the Company, but in no event in such a way so
that the Advisor shall be acting as broker-dealer or underwriter; and provided,
further, that any fees and costs payable to third parties incurred by the
Advisor in connection with the foregoing shall be the responsibility of the
Company;
(n)obtain reports (which may be prepared by the Advisor or its Affiliates),
where appropriate, concerning the value of investments or contemplated
investments of the Company in Properties;
(o)from time to time, or at any time reasonably requested by the Board, provide
information or make reports to the Board related to its performance of services
to the Company under this Agreement;
(p)from time to time, or at any time reasonably requested by the Board, make
reports to the Board of the investment opportunities it has presented to other
Advisor-sponsored programs or that it has pursued directly or through an
Affiliate;
(q)provide the Company with all necessary cash management services;
(r)deliver to or maintain on behalf of the Company copies of all appraisals
obtained in connection with the investments in Properties;
(s)notify the Board of all proposed material transactions before they are
completed;
(t)at the direction of Company management, prepare the Company's periodic
reports and other filings made under the Securities Exchange Act of 1934, as
amended, and the Company's registration statements as well as all related
prospectuses, prospectus supplements and supplemental sales literature and
assist in connection with the filing of such documents with the appropriate
regulatory authorities; and
(u)do all things necessary to assure its ability to render the services
described in this Agreement.
Notwithstanding the foregoing list of duties of the Advisor, the Advisor has no
obligation

10

--------------------------------------------------------------------------------




hereunder to provide the Stockholder and communication services that are the
subject of the Investor Services Agreement nor the property management services
that are the subject of the Master Property Management, Leasing and Construction
Management Agreement, nor any other services provided for pursuant to any other
agreements entered into between the Company and the Advisor and its Affiliates
not mentioned herein.
4.Modification or Revocation of Authority of Advisor. The Board may, at any time
upon the giving of notice to the Advisor, modify or revoke the authority or
approvals set forth in Paragraph 3, provided however, that such modification or
revocation shall be effective upon receipt by the Advisor and shall not be
applicable to investment transactions to which the Advisor has committed the
Company prior to the date of receipt by the Advisor of such notification.
5.Bank Accounts. The Advisor may establish and maintain one or more bank
accounts in its own name for the account of the Company or in the name of the
Company and may collect and deposit into any such account or accounts, and
disburse from any such account or accounts, any money on behalf of the Company,
under such terms and conditions as the Board may approve, provided that no funds
shall be commingled with the funds of the Advisor; and the Advisor shall from
time to time render appropriate accountings of such collections and payments to
the Board and to the auditors of the Company.
6.Records; Access. The Advisor shall maintain appropriate records of all its
activities hereunder and make such records available for inspection by the Board
and by counsel, auditors and authorized agents of the Company, at any time or
from time to time during normal business hours. The Advisor shall at all
reasonable times have access to the books and records of the Company.
7.Limitations on Activities. Anything else in this Agreement to the contrary
notwithstanding, the Advisor shall refrain from taking any action which, in its
sole judgment made in good faith, would (a) adversely affect the status of the
Company as a REIT, (b) subject the Company to regulation under the Investment
Company Act of 1940, as amended, or (c) violate any law, rule, regulation or
statement of policy of any governmental body or agency having jurisdiction over
the Company, its Shares or its other securities, or the Articles of
Incorporation or Bylaws, except if such action shall be ordered by the Board, in
which case the Advisor shall notify promptly the Board of the Advisor's judgment
of the potential impact of such action and shall refrain from taking such action
until it receives further clarification or instructions from the Board. In such
event the Advisor shall have no liability for acting in accordance with the
specific instructions of the Board so given. Notwithstanding the foregoing, the
Advisor, its directors, officers, employees and stockholders, and stockholders,
directors and officers of the Advisor's Affiliates shall not be liable to the
Company or to the Board or stockholders for any act or omission by the Advisor,
its directors, officers or employees, or stockholders, directors or officers of
the Advisor's Affiliates except as provided in Paragraphs 18 and 19 of this
Agreement.
8.Fees.
(a)Asset Management Fee. Subject to the overall limitations contained below in
this Paragraph 8(a), commencing on the date hereof, the Advisor shall be paid
for the asset management services included in the services described in
Paragraph 3 a monthly fee (the “Asset Management Fee”) in an amount equal to
one-twelfth of the sum of (i) the product of the Asset Management Fee Percentage
multiplied by the Adjusted Cost calculated on the last day of each preceding
month, plus (ii) 0.50% of the Lindbergh/Energy Center Adjusted Cost as of the
last day of each preceding month. For purposes of clarity, the Asset Management
Fee payment due in January 2013 will be based on December 31, 2012 Adjusted Cost
amounts, notwithstanding that December 31, 2012 precedes the effective date of
this Agreement. Notwithstanding

11

--------------------------------------------------------------------------------




the foregoing, if this Agreement is in effect for less than a full month, the
amount of the Asset Management Fee shall be prorated to account for the
percentage of the month in which this Agreement is in effect.
Notwithstanding the foregoing, the aggregate Asset Management Fee payable to the
Advisor in any three-month period pursuant to this Paragraph 8(a) shall not
exceed 0.25% of the average Net Asset Value during such three-month period,
calculated based on Net Asset Value as of the last day of each preceding month
during the three-month period (the “Asset Management Fee Ceiling”). To the
extent the sum of the three previous monthly asset management fee payments
exceeds the Asset Management Fee Ceiling (such amount the “Ceiling Excess”),
each next succeeding monthly payment of the Asset Management Fee will be
reduced, with the amount by which the Asset Management Fee is reduced to be
applied against the Ceiling Excess until the Ceiling Excess is eliminated. In no
event, however, will the Advisor be required to make a cash payment on account
of any Ceiling Excess.
(b)Acquisition Fees. The Advisor shall receive, as compensation for services
rendered in connection with the investigation, selection and acquisition (by
purchase, investment or exchange) of Properties, Acquisition Fees in an amount
equal to 1% of the amount actually paid for the purchase of such Property,
inclusive of any debt incurred for the purchase of such Property, but exclusive
of Acquisition Fees and Acquisition Expenses incurred in connection with such
acquisition. With respect to the acquisition of a Property through any Joint
Venture, the Acquisition Fee payable to the Advisor shall equal the product of
(x) the Company's percentage equity interest in the Joint Venture and (y) 1% of
the amount actually paid by the Joint Venture for the purchase of such Property,
inclusive of any debt incurred for the purchase of such Property, but exclusive
of Acquisition Fees and Acquisition Expenses incurred in connection with such
acquisition. Notwithstanding the foregoing, the aggregate amount of Acquisition
Fees payable to the Advisor for the term of this Agreement pursuant to this
Paragraph 8(b) shall not exceed the Acquisition Fee Limit. Notwithstanding
anything herein to the contrary, the payment of Acquisition Fees by the Company
shall also be subject to the limitation provided for in Section 8.7 of the
Articles of Incorporation. The Acquisition Fee Limit shall be an amount equal to
$1,500,000 less all Acquisition Fees payable to Advisor for Properties acquired
during 2012 pursuant to the provisions of the Initial Term Advisory Agreement,
the April Advisory Agreement or any predecessor advisory agreement or otherwise.
If the Company enters into a definitive agreement for the purchase of a Property
for which an Acquisition Fee is otherwise payable hereunder and any due
diligence period in such agreement has expired prior to the termination of this
Agreement, but the closing of such purchase occurs after the termination of this
Agreement and prior to December 31, 2013, then the Advisor shall be entitled to
receive such Acquisition Fee subject to the Acquisition Fee Limit and the other
conditions hereof.
(c)Disposition Fee. If the Advisor or an Affiliate provides a substantial amount
of the services (as determined by the Conflicts Committee) in connection with
the Sale of one or more Properties, the Advisor or such Affiliate shall receive
at closing a Disposition Fee equal to the lesser of (i) the broker fee actually
paid to a third party broker in connection with the sale of such Property or
Properties or (ii) 0.30% of the sales price of such Property or Properties;
provided, however, that no Disposition Fee shall be payable to the Advisor for
Property Sales if such Sales involve the Company selling all or substantially
all of its Properties in one or more transactions designed to effectuate a
business combination transaction or Bulk Liquidation of the Company (as opposed
to a Company liquidation not constituting a Bulk Liquidation, in which case the
Disposition Fee would be payable if the Advisor or an Affiliate provides a
substantial amount of services as provided above). Any Disposition Fee payable
under this section may be paid in addition to real estate commissions paid to
non-Affiliates, provided that the total real estate commissions (including such
Disposition Fee) paid to all Persons by the Company for each Property shall not
exceed an amount equal to the lesser of (i) 6.0% of the aggregate Contract Sales
Price of each Property, or (ii) the Competitive Real Estate Commission for each
Property.

12

--------------------------------------------------------------------------------




(d)Subordinated Share of Net Sales Proceeds. The Subordinated Share of Net Sales
Proceeds shall be payable to the Advisor in an amount equal to 10% of Net Sales
Proceeds remaining after the Stockholders have received Distributions equal to
the sum of (i) the Stockholders' 8% Return, and (ii) 100% of Invested Capital
plus Distributions attributable to Net Sales Proceeds. Following Listing, no
Subordinated Share of Net Sales Proceeds will be paid to the Advisor.
(e)Subordinated Incentive Fee. Upon Listing, the Advisor shall be entitled to
the Subordinated Incentive Fee in an amount equal to 10.0% of the amount by
which (i) the market value of the outstanding stock of the Company, measured by
taking the average closing price or average of bid and asked price, as the case
may be, over a period of 30 days during which the Shares are traded, with such
period beginning 180 days after Listing (the “Market Value”), plus the total of
all Distributions paid to Stockholders from the Company's inception until the
date that Market Value is determined, exceeds (ii) the sum of (A) 100% of
Invested Capital plus Distributions attributable to Net Sales Proceeds, and (B)
the total Distributions required to be paid to the Stockholders in order to pay
the Stockholders' 8% Return from inception through the date Market Value is
determined. The Company shall have the option to pay such fee in the form of
cash, Shares, a promissory note to be negotiated in light of then-existing
market conditions or any combination of the foregoing. The Subordinated
Incentive Fee will be reduced by the amount of any prior payment to the Advisor
of a Subordinated Share of Net Sales Proceeds. In the event the Subordinated
Incentive Fee is paid to the Advisor following Listing, no other performance fee
or Subordinated Share of Net Sales Proceeds, including the Subordinated
Performance Fee Due Upon Termination, will be paid to the Advisor.
(f)Changes to Fee Structure. In the event of Listing, the Company and the
Advisor shall negotiate in good faith to establish a fee structure appropriate
for a perpetual-life entity.
(g)Fee Credit. Within 15 days of the end of each month in which this Agreement
is in effect, the Advisor shall credit an amount of $166,667 against all earned
but unpaid fees owed to the Advisor under this Agreement, which amount
represents a reduction in the monthly fees earned by the Advisor pursuant to
this Paragraph 8 during the term of this Agreement. Notwithstanding the
foregoing, if this Agreement is in effect for less than a full month, the amount
credited to the Company shall be prorated to account for the percentage of the
month in which this Agreement was in effect.
9.Expenses.
(a)Reimbursable Expenses. In addition to the compensation paid to the Advisor
pursuant to Paragraph 8 hereof, the Company shall pay directly or reimburse the
Advisor for all of the expenses paid or incurred by the Advisor (to the extent
not reimbursable by another party, such as the dealer manager) in connection
with the services it provides to the Company pursuant to this Agreement,
including, but not limited to:
(i)the Organization and Offering Expenses; provided, however, that within 60
days after the end of the month in which an Offering terminates, the Advisor
shall reimburse the Company to the extent (i) Capped O&O Expenses borne by the
Company exceed 2.0% of the Gross Proceeds raised in a completed offering and
(ii) Organization and Offering Expenses borne by the Company exceed 15% of the
Gross Proceeds raised in a completed Offering;
(ii)Acquisition Fees and Acquisition Expenses payable to unaffiliated Persons
incurred in connection with the selection and acquisition of Properties;
(iii)the actual cost of goods and services used by the Company and obtained from
entities not affiliated with the Advisor;

13

--------------------------------------------------------------------------------




(iv)interest and other costs for borrowed money, including discounts, points and
other similar fees;
(v)taxes and assessments on income or Property and taxes as an expense of doing
business;
(vi)costs associated with insurance required in connection with the business of
the Company or by the Board;
(vii)all expenses in connection with payments to the Board and meetings of the
Board;
(viii)expenses associated with Listing or with the issuance and distribution of
securities other than the Shares, such as selling commissions and fees,
advertising expenses, taxes, legal and accounting fees, listing and registration
fees;
(ix)expenses of organizing, redomesticating, merging, liquidating or dissolving
the Company or of amending the Articles of Incorporation or the Bylaws;
(x)expenses of preparing the annual report and proxy statements and other
reports required by governmental entities;
(xi)administrative service expenses, including all costs and expenses incurred
by Advisor in fulfilling its duties hereunder, such as reasonable wages and
salaries (but excluding bonuses) and other employee-related expenses of all
employees of Advisor or its Affiliates to the extent engaged in the management,
administration, operations, and marketing of the Company, including taxes,
insurance and benefits relating to such employees, and legal, travel and other
out-of-pocket expenses that are directly related to their services provided
hereunder; and
(xii)audit, accounting and legal fees.
No reimbursement shall be made for costs of personnel of the Advisor or its
Affiliates to the extent that such personnel perform services in connection with
services for which the Advisor receives the Acquisition Fee or the Disposition
Fee.
(b)Other Services. Should the Board request that the Advisor or any director,
officer or employee thereof render services for the Company other than set forth
in Paragraph 3, such services shall be separately compensated at such rates and
in such amounts as are agreed by the Advisor and the Conflicts Committee,
subject to the limitations contained in the Articles of Incorporation, and shall
not be deemed to be services pursuant to the terms of this Agreement.
(c)Timing of and Limitations on Reimbursements.
(i)Expenses incurred by the Advisor on behalf of the Company and payable
pursuant to this Paragraph 9 shall be reimbursed no less than monthly to the
Advisor. The Advisor shall prepare a statement documenting the expenses of the
Company during each quarter, and shall deliver such statement to the Company
within 45 days after the end of each quarter.
(ii)The Company shall not reimburse the Advisor at the end of any fiscal quarter
Operating Expenses that, in the four consecutive fiscal quarters then ended (the
“Expense Year”), exceed (the “Excess Amount”) the greater of 2% of Average
Invested Assets or 25% of Net Income (the “2%/25% Guidelines”) for such year
unless the Conflicts Committee determines that such excess was justified, based
on unusual and nonrecurring factors which the Conflicts Committee deems
sufficient. If the

14

--------------------------------------------------------------------------------




Conflicts Committee does not approve such excess as being so justified, any
Excess Amount paid to the Advisor during a fiscal quarter shall be repaid to the
Company. If the Conflicts Committee determines such excess was justified, then
within 60 days after the end of any fiscal quarter of the Company for which
total reimbursed Operating Expenses for the Expense Year exceed the 2%/25%
Guidelines, the Advisor, at the direction of the Conflicts Committee, shall send
to the stockholders a written disclosure of such fact, together with an
explanation of the factors the Conflicts Committee considered in determining
that such excess expenses were justified. The Company will ensure that such
determination will be reflected in the minutes of the meetings of the Board of
Directors. All figures used in the foregoing computation shall be determined in
accordance with generally accepted accounting principles applied on a consistent
basis.
(iii)The Company shall not reimburse the Advisor or its Affiliates for Portfolio
G&A Expenses or Personnel Expenses incurred during the term of this Agreement if
such reimbursement would cause total reimbursements during the term of this
Agreement to exceed $18,167,000 for Portfolio G&A Expenses or $10,000,000 for
Personnel Expenses; provided that these caps assume a term of 12 months and
shall be prorated as necessary to the extent the term of this Agreement is less
than 12 months; provided further that these caps shall not be applicable for
unbudgeted expenses deemed by the Conflicts Committee to be justified.
(d)Occupancy Costs. The Company shall reimburse the Advisor for occupancy costs
at a fixed amount of $21,000 per month. Notwithstanding Paragraph 9(c)(i) above,
this amount shall be paid to the Advisor on the first business day of each month
in which this agreement is in effect. No other amounts related to the Company's
occupancy of space at 6200 The Corners Parkway in Norcross Georgia, such as
tenant improvement costs, operating expenses, or common area maintenance, shall
be due.
10.Fidelity Bond. The Advisor shall maintain a fidelity bond for the benefit of
the Company which bond shall insure the Company from losses of up to $10,000,000
and shall be of the type customarily purchased by entities performing services
similar to those provided to the Company by the Advisor.
11.Other Activities of the Advisor.
(a)General. Nothing herein contained shall prevent the Advisor from engaging in
other activities, including, without limitation, the rendering of advice to
other Persons (including other REITs) and the management of other programs
advised, sponsored or organized by the Advisor or its Affiliates; nor shall this
Agreement limit or restrict the right of any director, officer, employee, or
stockholder of the Advisor or its Affiliates to engage in any other business or
to render services of any kind to any other partnership, corporation, firm,
individual, trust or association. The Advisor may, with respect to any
investment in which the Company is a participant, also render advice and service
to each and every other participant therein. The Advisor shall report to the
Board the existence of any condition or circumstance, existing or anticipated,
of which it has knowledge, which creates or could create a conflict of interest
between the Advisor's obligations to the Company and its obligations to or its
interest in any other partnership, corporation, firm, individual, trust or
association.
(b)Policy with Respect to Allocation of Investment Opportunities. Before the
Advisor presents an investment opportunity that would in its judgment be
suitable for the Company to another Advisor-sponsored program, the Advisor shall
determine in its sole discretion that the investment opportunity is more
suitable for such other program than for the Company based on factors such as
the following: the investment objectives and criteria of each program; the cash
requirements and anticipated cash flow of each program; the size of the
investment opportunity; the effect of the acquisition on diversification of each
program's investments by type of commercial property,

15

--------------------------------------------------------------------------------




geographic area and tenant base; the estimated income tax effects of the
purchase on each entity; the policies of each program relating to leverage; the
funds of each entity available for investment and the length of time such funds
have been available for investment; the size of the investment; the credit
quality of the tenants; and the existence of special factors, such as whether
the property is adjacent to another property owned by a program. In the event
that an investment opportunity becomes available that is, in the sole discretion
of the Advisor, equally suitable for both the Company and another
Advisor-sponsored program, then the Advisor may offer the other program the
investment opportunity if it has had the longest period of time elapse since it
was offered an investment opportunity. The Advisor will use its reasonable
efforts to fairly allocate investment opportunities in accordance with such
allocation method and will promptly disclose any material deviation from such
policy or the establishment of a new policy, which shall be allowed provided (1)
the Board is provided with notice of such policy at least 60 days prior to such
policy becoming effective and (2) such policy provides for the reasonable
allocation of investment opportunities among such programs. The Advisor shall
provide the Conflicts Committee with any information reasonably requested so
that the Conflicts Committee can ensure that the allocation of investment
opportunities is applied fairly. Nothing herein shall be deemed to prevent the
Advisor or an Affiliate from pursuing an investment opportunity directly rather
than offering it to the Company or another Advisor-sponsored program so long as
the Advisor is fulfilling its obligation to present a continuing and suitable
investment program to the Company which is consistent with the investment
policies and objectives of the Company.
12.Relationship of Advisor and Company. The Company and the Advisor are not
partners or joint venturers with each other, and nothing in this Agreement shall
be construed to make them such partners or joint venturers or impose any
liability as such on either of them.
13.Representations and Warranties.
(a)Of the Company. To induce the Advisor to enter into this Agreement, the
Company hereby represents and warrants that:
(i)The Company is a corporation, duly organized, validly existing and in good
standing under the laws of the State of Maryland with all requisite corporate
power and authority and all material licenses, permits and authorizations
necessary to carry out the transactions contemplated by this Agreement.
(ii)The Company's execution, delivery and performance of this Agreement have
been duly authorized. This Agreement constitutes the valid and binding
obligation of the Company, enforceable against the Company in accordance with
its terms. The Company's execution and delivery of this Agreement and its
fulfillment of and compliance with the respective terms hereof do not and will
not (A) conflict with or result in a breach of the terms, conditions or
provisions of, (B) constitute a default under, (C) result in the creation of any
lien, security interest, charge or encumbrance upon the assets of the Company
pursuant to, (D) give any third party the right to modify, terminate or
accelerate any obligation under, (E) result in a violation of or (F) require any
authorization, consent, approval, exception or other action by or notice to any
court or administrative or governmental body pursuant to, the Articles of
Incorporation or Bylaws or any law, statute, rule or regulation to which the
Company is subject, or any agreement, instrument, order, judgment or decree by
which the Company is bound, in any such case in a manner that would have a
material adverse effect on the ability of the Company to perform any of its
obligations under this Agreement.

16

--------------------------------------------------------------------------------




(b)Of the Advisor. To induce Company to enter into this Agreement, the Advisor
represents and warrants that:
(i)The Advisor is a corporation, duly organized, validly existing and in good
standing under the laws of the State of Georgia with all requisite corporate
power and authority and all material licenses, permits and authorizations
necessary to carry out the transactions contemplated by this Agreement.
(ii)The Advisor's execution, delivery and performance of this Agreement have
been duly authorized. This Agreement constitutes a valid and binding obligation
of the Advisor, enforceable against the Advisor in accordance with its terms.
The Advisor's execution and delivery of this Agreement and its fulfillment of
and compliance with the respective terms hereof do not and will not (A) conflict
with or result in a breach of the terms, conditions or provisions of, (B)
constitute a default under, (C) result in the creation of any lien, security
interest, charge or encumbrance upon the Advisor's assets pursuant to, (D) give
any third party the right to modify, terminate or accelerate any obligation
under, (E) result in a violation of or (F) require any authorization, consent,
approval, exemption or other action by or notice to any court or administrative
or governmental body pursuant to, the Advisor's articles of incorporation or
bylaws, or any law, statute, rule or regulation to which the Advisor is subject,
or any agreement, instrument, order, judgment or decree by which the Advisor is
bound, in any such case in a manner that would have a material adverse effect on
the ability of the Advisor to perform any of its obligations under this
Agreement.
(iii)The Advisor has received copies of the (A) Articles of Incorporation, (B)
Bylaws, (C) registration statements relating to the Company's past and ongoing
public offerings, and (D) the Partnership's limited partnership agreement and is
familiar with the terms thereof, including without limitation the investment
limitations included therein. Advisor warrants that it will use reasonable care
to avoid any act or omission that would conflict with the terms of the foregoing
in the absence of the express direction of the Conflicts Committee.
(iv)The Advisor will maintain the resources necessary to ensure the proper
performance of the services to be provided under this Agreement.
14.Term; Termination of Agreement. This Agreement shall commence on January 1,
2013, and continue in force through December 31, 2013. This Agreement may be
continued for an unlimited number of successive one-year renewals (with caps and
limits stated in this Agreement to be adjusted as appropriate) upon mutual
consent of the parties. The Company, acting through the Board, will evaluate the
performance of the Advisor annually before renewing the Agreement, and each such
renewal shall be for a term of no more than one year. Notwithstanding the
foregoing, this Agreement shall automatically terminate upon the exercise of the
WREAS II Assignment Option (as defined in the Transition Services Agreement).
15.Termination by Either Party. This Agreement may be terminated upon 60 days
written notice without cause or penalty, by either party (by majority of the
Conflicts Committee or a majority of the Board of Directors of the Advisor, as
the case may be). The provisions of Paragraphs 1, 6, 7, and 17 through 30
survive termination of this Agreement.
16.Assignment to an Affiliate. This Agreement may be assigned by the Advisor to
an Affiliate with the approval of a majority of the Conflicts Committee. The
Advisor may assign any rights to receive fees or other payments under this
Agreement without obtaining the approval of the Board. This Agreement shall not
be assigned by the Company without the consent of the Advisor, except in the
case of an assignment by the Company to a corporation or other organization
which is a successor to all of the assets, rights and

17

--------------------------------------------------------------------------------




obligations of the Company, in which case such successor organization shall be
bound hereunder and by the terms of said assignment in the same manner as the
Company is bound by this Agreement.
17.Payments to and Duties of Advisor upon Termination. Payments to the Advisor
pursuant to this Paragraph 17 shall be subject to the 2%/25% Guidelines to the
extent applicable.
(a)After the Termination Date, the Advisor shall not be entitled to compensation
for further services hereunder except it shall be entitled to receive from the
Company within 30 days after the effective date of such termination the
following:
(i)all unpaid reimbursements of expenses and all earned but unpaid fees payable
to the Advisor prior to termination of this Agreement; and
(ii)the Subordinated Performance Fee Due Upon Termination, provided that no
Subordinated Performance Fee Due Upon Termination will be paid if the Company
has paid or is obligated to pay the Subordinated Incentive Fee.
(b)The Advisor shall promptly upon termination:
(i)pay over to the Company all money collected and held for the account of the
Company pursuant to this Agreement, after deducting any accrued compensation and
reimbursement for its expenses to which it is then entitled;
(ii)deliver to the Board a full accounting, including a statement showing all
payments collected by it and a statement of all money held by it, covering the
period following the date of the last accounting furnished to the Board;
(iii)deliver to the Board all assets, including Properties, and documents of the
Company then in the custody of the Advisor; and
(iv)cooperate with the Company to provide an orderly management transition.
18.Indemnification by the Company. The Company shall indemnify and hold harmless
the Advisor and its Affiliates, including their respective officers, directors,
partners and employees (collectively, “Indemnitees”), from all liability,
claims, damages or losses arising in the performance of their duties hereunder,
and related expenses, including reasonable attorneys' fees, to the extent such
liability, claims, damages or losses and related expenses are not fully
reimbursed by insurance, subject to any limitations imposed by the laws of the
State of Maryland or the Articles of Incorporation as in effect on July 1, 2012.
Notwithstanding the foregoing, the Indemnitees shall not be entitled to
indemnification or be held harmless pursuant to this Paragraph 18 for any
activity which the Advisor shall be required to indemnify or hold harmless the
Company pursuant to Paragraph 19. Any indemnification of the Indemnitees may be
made only out of the net assets of the Company and not from Stockholders.
19.Indemnification by Advisor. The Advisor shall indemnify and hold harmless the
Company from contract or other liability, claims, damages, taxes or losses and
related expenses including attorneys' fees, to the extent that such liability,
claims, damages, taxes or losses and related expenses are not fully reimbursed
by insurance and are incurred by reason of the Advisor's bad faith, fraud,
willful misfeasance, misconduct, or reckless disregard of its duties.
20.Notices. Any notice, report or other communication required or permitted to
be given hereunder shall be in writing unless some other method of giving such
notice, report or other communication

18

--------------------------------------------------------------------------------




is required by the Articles of Incorporation, the Bylaws, or accepted by the
party to whom it is given, and shall be given by being delivered by hand or by
overnight mail or other overnight delivery service to the addresses set forth
herein:
To the Board and to the Company:
 
Wells Real Estate Investment Trust II, Inc.
 
 
6200 The Corners Parkway, Suite 250
 
 
Norcross, Georgia 30092
 
 
 
To the Advisor:
 
Wells Real Estate Advisory Services II, LLC
 
 
6200 The Corners Parkway, Suite 250
 
 
Norcross, Georgia 30092

Either party may at any time give notice in writing to the other party of a
change in its address for the purposes of this Paragraph 20.
21.Modification. This Agreement shall not be changed, modified, terminated, or
discharged, in whole or in part, except by an instrument in writing signed by
both parties hereto, or their respective successors or assignees.
22.Severability. The provisions of this Agreement are independent of and
severable from each other, and no provision shall be affected or rendered
invalid or unenforceable by virtue of the fact that for any reason any other or
others of them may be invalid or unenforceable in whole or in part.
23.Construction. The provisions of this Agreement shall be construed and
interpreted in accordance with the laws of the State of Georgia.
24.Entire Agreement. This Agreement contains the entire agreement and
understanding among the parties hereto with respect to the subject matter
hereof, and supersedes all prior and contemporaneous agreements, understandings,
inducements and conditions, express or implied, oral or written, of any nature
whatsoever with respect to the subject matter hereof. The express terms hereof
control and supersede any course of performance and/or usage of the trade
inconsistent with any of the terms hereof. This Agreement may not be modified or
amended other than by an agreement in writing.
25.Indulgences, Not Waivers. Neither the failure nor any delay on the part of a
party to exercise any right, remedy, power or privilege under this Agreement
shall operate as a waiver thereof, nor shall any single or partial exercise of
any right, remedy, power or privilege preclude any other or further exercise of
the same or of any other right, remedy, power or privilege, nor shall any waiver
of any right, remedy, power or privilege with respect to any occurrence be
construed as a waiver of such right, remedy, power or privilege with respect to
any other occurrence. No waiver shall be effective unless it is in writing and
is signed by the party asserted to have granted such waiver.
26.Gender. Words used herein regardless of the number and gender specifically
used, shall be deemed and construed to include any other number, singular or
plural, and any other gender, masculine, feminine or neuter, as the context
requires.
27.Titles Not to Affect Interpretation. The titles of paragraphs and
subparagraphs contained in this Agreement are for convenience only, and they
neither form a part of this Agreement nor are they to be used in the
construction or interpretation hereof.

19

--------------------------------------------------------------------------------




28.Execution in Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall be deemed to be an original as against any
party whose signature appears thereon, and all of which shall together
constitute one and the same instrument. This Agreement shall become binding when
the counterparts hereof, taken together, bear the signatures of all of the
parties reflected hereon as the signatories.
29.Name. Wells Real Estate Funds, Inc. has a proprietary interest in the name
“Wells.” Accordingly, and in recognition of this right, if at any time the
Company ceases to retain Wells Real Estate Advisory Services II, LLC or an
Affiliate thereof to perform the services of Advisor, the Company will, promptly
after receipt of written request from Wells Real Estate Funds, Inc., cease to
conduct business under or use the name “Wells” or any derivative thereof and the
Company shall use its best efforts to change the name of the Company to a name
that does not contain the name “Wells” or any other word or words that might, in
the sole discretion of the Advisor, be susceptible of indication of some form of
relationship between the Company and the Advisor or any Affiliate thereof.
Consistent with the foregoing, it is specifically recognized that the Advisor or
one or more of its Affiliates has in the past and may in the future organize,
sponsor or otherwise permit to exist other investment vehicles (including
vehicles for investment in real estate) and financial and service organizations
having “Wells” as a part of their name, all without the need for any consent
(and without the right to object thereto) by the Company or its Board.
30.Parent Guarantee. Wells Real Estate Funds, Inc., a Georgia corporation and
the parent company of the Advisor (the “Guarantor”), does hereby in all respects
guarantee the due and proper performance of the services to be provided and the
full and timely payment of the amounts payable under this Agreement by the
Advisor, which guarantee shall extend to include any renewal or amendment to
this Agreement, provided Guarantor's obligations are not materially increased by
such renewal or amendment without the Guarantor's consent, such consent not to
be unreasonably withheld. If the Advisor fails to perform all or any of its
obligations, duties, undertakings, and covenants to provide services or make
payments (collectively, the “Guaranteed Obligations”) under this Agreement
(unless relieved from the performance of any part of this Agreement by statute,
by the decision of a court or tribunal of competent jurisdiction or by written
waiver of the Company), upon written notice from the Company, the Guarantor
shall perform or cause to be performed such Guaranteed Obligations. The
termination of the Advisor shall constitute a termination of this guarantee with
respect to the future performance of the Guaranteed Obligations, but no
termination of Advisor shall terminate or limit the obligations of the Guarantor
under this guarantee arising or accruing prior to such termination of the
Advisor. This guarantee will be applicable to and binding upon the successors
and assigns of Guarantor. Guarantor joins in this Agreement as a signatory
hereto for the purposes set forth in this Paragraph 30.
[Signatures appear on next page.]

20

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have executed this Renewal Advisory
Agreement as of the __ day of December, 2012.
WELLS REAL ESTATE INVESTMENT TRUST II, INC.




By:    
Name:    
Title:    




WELLS REAL ESTATE ADVISORY SERVICES II, LLC
By:
WELLS REAL ESTATE FUNDS, INC., its sole member

By:    
Name:    Robert M. McCullough
Title:    Corporate Chief Financial Officer




The undersigned joins in this Advisory Agreement for the purposes set forth in
Paragraph 30 hereof.


WELLS REAL ESTATE FUNDS, INC.




By:    
Name:    Robert M. McCullough
Title:    Corporate Chief Financial Officer


 



21

--------------------------------------------------------------------------------




Schedule A


Portfolio General and Administrative Costs


Portfolio & Asset Management
Call center
Capital Markets
Facilities
FPA, Tax, Treasury, & AP
Internal Audit
Investor Communications/Marketing
Legal/Compliance
Portfolio Accounting & Reporting
Transfer Agent





22

--------------------------------------------------------------------------------








Exhibit 2 to the Amendment to Transition Services Agreement
Exhibit C
CONSULTING SERVICES AGREEMENT


THIS CONSULTING SERVICES AGREEMENT, dated as of [_____], 2013, is between WELLS
REAL ESTATE INVESTMENT TRUST II, INC., a Maryland corporation (the “Company”)
and WELLS REAL ESTATE FUNDS, INC., a Georgia corporation ( “Wells REF”).
W I T N E S S E T H
WHEREAS, Wells REF was the parent company of Wells Real Estate Advisory Services
II, LLC (“WREAS II”), the former advisor of the Company and, together with its
affiliates, provided advisory services to the Company;
WHEREAS, the Company is now self-managed as result of Wells REF assigning its
interest in WREAS II to the Company;
WHEREAS, the Company desires to avail itself of the experience, sources of
information and advice of Wells REF and to have Wells REF undertake the services
hereinafter set forth, at the request and subject to the supervision of the
Company all as provided herein;
WHEREAS, Wells REF is willing to undertake to render such services upon the
request and subject to the supervision of the Company, on the terms and
conditions hereinafter set forth; and
WHEREAS, the Company and WREAS II were parties to a Renewal Advisory Agreement
(the “Advisory Agreement”) effective as of January 1, 2013, which agreement has
now terminated;
WHEREAS, the parties are party to a Transition Services Agreement (the
“Transition Agreement”), dated as of July 1, 2012;
WHEREAS, in connection with the assignment of the ownership interests in WREAS
II to the Company, the parties hereto agreed to enter into a consulting services
agreement on the terms set forth herein;
NOW, THEREFORE, in consideration of the foregoing and of the mutual covenants
and agreements contained herein, the parties hereto agree as follows:
1.Definitions. As used in this Consulting Services Agreement (the “Agreement”),
the following terms have the definitions hereinafter indicated:
Acquisition Expenses. As such term is defined in the Articles of Incorporation.







--------------------------------------------------------------------------------








Adjusted Cost. (A) As of any date of determination and until such time as the
Company completes an Asset-based Valuation, the sum of: (a) the actual amount
invested on behalf of the Company in the Properties as of the date of
determination; plus (b) (1) with respect to Joint Ventures, the actual amount
invested on behalf of the Company in the Joint Ventures as of the date of
determination, plus (2) the Company's allocable share of capital improvements
relating to building improvements and/or initial leaseup of space in the
building (such improvements to exclude any expenditures of capital for normal
building improvement, maintenance and repair and tenant improvements relating to
existing leases or lease renewals) made by the Joint Venture from cash flows
generated by the Joint Venture; less (c) the amounts invested in Properties or
Joint Ventures relating to Vacant Properties plus any additions to Adjusted Cost
related to such Joint Ventures pursuant clause (b)(2) above; less (d) any
amounts recognized on the Company's consolidated financial statements on or
before such date of determination as impairments to the carrying value of the
Properties or Joint Venture investments in accordance with Generally Accepted
Accounting Principles, excluding any temporary impairments or impairment charges
related to Vacant Properties for which the amount invested has been deducted
from the foregoing calculation. In all cases, “Adjusted Cost” excludes the
Lindbergh/Energy Center Adjusted Cost.
(B) On and after such time as the Company completes an Asset-based Valuation,
“Adjusted Cost” means, as of any date of determination, the lesser of (1) the
amount determined in accordance with Paragraph (A) above, or (2) the aggregate
value of the Company's interest in the Properties and Joint Ventures as
established in connection with the most recent Asset-based Valuation, plus, with
respect to any Properties purchased or Joint Ventures entered into after the
date of the most recent Asset-based Valuation, the adjusted cost for such
Properties or Joint Ventures determined in accordance with Paragraph (A) above;
until such time as the next Asset-based Valuation by the Company, at which time
the Adjusted Cost of such properties will be determined in accordance with
Paragraph (A) above . In all cases, “Adjusted Cost” excludes the
Lindbergh/Energy Center Adjusted Cost.
Affiliate or Affiliated. An Affiliate of another Person includes only the
following: (i) any Person directly or indirectly controlling, controlled by, or
under common control with such other Person; (ii) any Person directly or
indirectly owning, controlling, or holding with the power to vote 10% or more of
the outstanding voting securities of such other Person; (iii) any legal entity
for which such Person acts as an executive officer, director, trustee, or
general partner; (iv) any Person 10% or more of whose outstanding voting
securities are directly or indirectly owned, controlled, or held, with power to
vote, by such other Person; and (v) any executive officer, director, trustee, or
general partner of such other Person.
AM Consulting Fee. The AM Consulting Fee payable to WREAS II as defined in
Paragraph 4(a).
AM Consulting Fee Ceiling. The ceiling on the AM Consulting Fee as defined in
Paragraph 4(a).
AM Consulting Fee Percentage. The AM Consulting Fee Percentage equals (1) 
0.625%, until the monthly payment of the AM Consulting Fee under this Agreement
equals $2,708,333.33; (2) thereafter, the Fixed Fee Percentage for so long as
the sum of Adjusted Cost plus the Lindbergh/Energy Center Adjusted Cost, as of
any date of determination, is less than $6,500,000,000; and (3) 0.50% commencing
when the sum of Adjusted Cost plus the Lindbergh/Energy Center Adjusted Cost, as
of any date of determination, is at least $6,500,000,000.
Articles of Incorporation. The Articles of Incorporation of the Company under
Title 2 of the Corporations and Associations Article of the Annotated Code of
Maryland, as amended from time to time.

2

--------------------------------------------------------------------------------




Asset-based Valuation. An estimate of the value of a share of the Company's
common stock approved by the Board of Directors of the Company and based in part
on an estimate of the value of the Company's assets (as opposed to an estimate
based solely on the most recent price paid for a share of the Company's common
stock in an offering of such shares).
Average Invested Assets. For a specified period, the average of the aggregate
book value of the assets of the Company invested, directly or indirectly, in
Properties and Loans secured by real estate before reserves for depreciation or
bad debts or other similar non-cash reserves, computed by taking the average of
such values at the end of each month during such period.
Board of Directors or Board. The persons holding such office, as of any
particular time, under the Articles of Incorporation of the Company, whether
they be the Directors named therein or additional or successor Directors.
Bulk Liquidation. A liquidation of all or substantially all of the Company's
assets effected in a transaction or series of transactions with three or fewer
buyers or their Affiliates that are closed in a period of 12 months or less.
Bylaws. The bylaws of the Company, as the same are in effect from time to time.
Cause. With respect to the termination of this Agreement, (i) fraud, criminal
conduct, willful misconduct or (ii) a material breach of this Agreement by Wells
REF which remains uncured after 30 days' written notice
Ceiling Excess. The extent to which the sum of the three previous monthly AM
Consulting Fee payments exceeds the AM Consulting Fee Ceiling, as defined in
Paragraph 4(a).
Code. Internal Revenue Code of 1986, as amended from time to time, or any
successor statute thereto. Reference to any provision of the Code shall mean
such provision as in effect from time to time, as the same may be amended, and
any successor provision thereto, as interpreted by any applicable regulations as
in effect from time to time.
Company. Wells Real Estate Investment Trust II, Inc., a corporation organized
under the laws of the State of Maryland.
Competitive Real Estate Commission. A real estate or brokerage commission for
the purchase or sale of property which is reasonable, customary, and competitive
in light of the size, type, and location of the property.
Contract Sales Price. The total consideration received by the Company for the
sale of a Property.
Director. A member of the Board of Directors of the Company.
Fee Acceleration Payment. The aggregate amount of fees earned by Wells REF in
the last full month immediately preceding the Termination Date multiplied by the
months in the period between the Termination Date and December 31, 2013.
Fee Acceleration Payment Adjustment. The difference between (i) the total fees
that would be due and payable to Wells REF under this Agreement if the Agreement
was in effect for the period from the Termination Date through December 31, 2013
and (ii) the Fee Acceleration Payment.

3

--------------------------------------------------------------------------------




Fixed Fee Percentage. The Fixed Fee Percentage equals the quotient of (A) (x)
$32,500,000, less (y) the product of (1) 0.50% times (2) the Lindbergh/Energy
Center Adjusted Cost; divided by (B) the Adjusted Cost.
Gross Proceeds. The aggregate purchase price of all Shares sold for the account
of the Company through an Offering, without deduction for Organization and
Offering Expenses.
Investor Services Agreement. The investor services agreement between Wells REF
and the Company effective as of July 1, 2012, and any successor agreement.
Joint Venture. Any joint venture, limited liability company or other Affiliate
of the Company that owns, in whole or in part on behalf of the Company, any
Properties.
Lindbergh/Energy Center Adjusted Cost. (A) As of any date of determination and
until such time as the Company completes an Asset-based Valuation, the actual
amount, if any, invested in the two Properties commonly known as AT&T Lindbergh
Center and in one Property commonly known as Energy Center I for so long as such
Properties are owned on behalf of the Company less any amounts recognized on or
before such date of determination as impairments to the carrying value of AT&T
Lindbergh Center and Energy Center I in accordance with Generally Accepted
Accounting Principles. In all cases, the Lindbergh/Energy Center Adjusted Cost
shall be reduced as appropriate if either the AT&T Lindbergh Center (treated as
one Property) or Energy Center I is considered a Vacant Property, as defined
herein.
(B) On or after such time as the Company completes an Asset-based Valuation,
“Lindbergh/Energy Center Adjusted Cost” means, as of any date of determination,
the lesser of (1) the amount determined in accordance with Paragraph (A) above,
or (2) the value of the Company's interest in the AT&T Lindbergh Center and in
Energy Center I as established in connection with the Company's most recent
Asset-based Valuation. In all cases, the Lindbergh/Energy Center Adjusted Cost
shall be reduced as appropriate if either the AT&T Lindbergh Center (treated as
one Property) or Energy Center I is considered a Vacant Property, as defined
herein.
Master Property Management, Leasing and Construction Management Agreement. The
agreement by and between Wells Management Company, Inc., the Company and the
Partnership dated as of June [__], 2012 and effective as of July 1, 2012, and
any successor agreement.
Net Asset Value. The excess of (i) the aggregate of the Adjusted Cost plus the
Lindbergh/Energy Center Adjusted Cost over (ii) the aggregate outstanding amount
of debt of the Company, the Partnership, and the Joint Ventures (as adjusted for
the Company's interest in such Joint Ventures) and any accrued interest thereon.
Offering. Any offering of Shares that is registered with the SEC, excluding
Shares offered under any employee benefit plan.
Organization and Offering Expenses. All expenses incurred by and to be paid from
the assets of the Company in connection with and in preparing the Company for
registration of and subsequently offering and distributing its Shares to the
public, which may include but are not limited to, total underwriting and
brokerage discounts and commissions (including fees of the underwriters'
attorneys); expenses for printing, engraving and mailing; salaries of employees
while engaged in sales activity; charges of transfer agents, registrars,
trustees, escrow holders, depositaries and experts; and expenses of
qualification of the sale of the securities under Federal and State laws,
including taxes and fees, accountants' and attorneys' fees.

4

--------------------------------------------------------------------------------




Partnership. Wells Operating Partnership II, L.P., a Delaware limited
partnership formed to own and operate properties on behalf of the Company.
Person. An individual, corporation, partnership, estate, trust (including a
trust qualified under Section 401(a) or 501(c) (17) of the Code), a portion of a
trust permanently set aside for or to be used exclusively for the purposes
described in Section 642(c) of the Code, association, private foundation within
the meaning of Section 509(a) of the Code, joint stock company or other entity,
or any government or any agency or political subdivision thereof, and also
includes a group as that term is used for purposes of Section 13(d)(3) of the
Securities Exchange Act of 1934, as amended.
Property or Properties. Any real property or properties transferred or conveyed
to the Company or the Partnership, either directly or indirectly.
Property Manager. Any entity that has been retained to perform and carry out
property management services at one or more of the Properties, excluding
persons, entities or independent contractors retained or hired to perform
facility management or other services or tasks at a particular Property, the
costs for which are passed through to and ultimately paid by the tenant at such
Property.
Sale or Sales. (i) Any transaction or series of transactions whereby: (A) the
Company or the Partnership sells, grants, transfers, conveys, or relinquishes
its ownership of any Property or portion thereof, including the transfer of any
Property that is the subject of a ground lease, and including any event with
respect to any Property which gives rise to a significant amount of insurance
proceeds or condemnation awards; (B) the Company or the Partnership sells,
grants, transfers, conveys, or relinquishes its ownership of all or
substantially all of the interest of the Company or the Partnership in any joint
venture in which it is a co-venturer or partner; or (C) any joint venture in
which the Company or the Partnership as a co-venturer or partner sells, grants,
transfers, conveys, or relinquishes its ownership of any Property or portion
thereof, including any event with respect to any Property which gives rise to
insurance claims or condemnation awards, but (ii) not including any transaction
or series of transactions specified in clause (i) (A), (i) (B), or (i) (C) above
in which the proceeds of such transaction or series of transactions are
reinvested in one or more Properties within 180 days thereafter.
Shares. The Company's shares of common stock, par value $0.01 per share.
Termination Date. The date of termination of the Agreement.
Vacant Property. A Property that (i) for over thirty percent (30%) of its
leasable square feet does not have third-party tenant leases in place; or (ii)
has not collected at least seventy percent (70%) of the Property's total
potential rental revenue based upon full occupancy, except if not attaining
seventy percent is a result of tenant improvements, concessions or similar
leasing incentives contained in leases approved by the Board for (i) the period
from acquisition until the applicable measurement date, if less than six months
or (ii) for the six months immediately preceding the date of measurement.
2.Appointment. The Company hereby retains Wells REF to provide consulting
services to it on the terms and conditions set forth in this Agreement, and
Wells REF hereby accepts such appointment. The Company agrees that this
appointment does not render Wells REF to be the Advisor (as that term is defined
in the Articles of Incorporation) to the Company because, among other reasons,
the Company's employees are the persons responsible for directing and performing
the day-to-day business affairs of the Company.

5

--------------------------------------------------------------------------------




3.Duties of Wells REF. As requested by the Company and under the supervision of
the employees of the Company, Wells REF, either directly or by engaging an
Affiliate, shall provide consulting and support services to the Company
including:
(a)consulting in connection with the Company's efforts to identify potential
investment opportunities consistent with the investment objectives and policies
of the Company;
(b)consulting with respect to various administrative functions of the Company;
(c)assisting with the maintenance of the accounting and other record-keeping
functions at the Company level, including assisting with the Company's
compliance with its obligations under applicable securities laws;
(d)consulting with respect to financings, leases and other contracts;
(e)providing reports concerning the value of investments or contemplated
investments of the Company in Properties;
(f)consulting with respect to the strategies for the administration, promotion,
management, operation, maintenance, improvement, financing and refinancing,
marketing, leasing, and disposition of Properties on an overall portfolio basis.
Notwithstanding the foregoing list of duties of Wells REF, Wells REF has no
obligation hereunder to provide the Stockholder and communication services that
are the subject of the Investor Services Agreement nor the property management
services that are the subject of the Master Property Management, Leasing and
Construction Management Agreement, nor any other services provided for pursuant
to any other agreements entered into between the Company and Wells REF and its
Affiliates not mentioned herein.
4.Fees.
(a)AM Consulting Fee. Subject to the overall limitations contained below in this
Paragraph 4(a), commencing on the date hereof, Wells REF shall be paid as
compensation for the consultation services rendered to the Company hereunder a
monthly fee (the “AM Consulting Fee”) in an amount equal to one-twelfth of the
sum of (i) the product of the AM Consulting Fee Percentage multiplied by the
Adjusted Cost calculated on the last day of each preceding month, plus (ii)
0.50% of the Lindbergh/Energy Center Adjusted Cost as of the last day of each
preceding month. For purposes of clarity, the AM Consulting Fee payment due in
the first month of this Agreement will be based on Adjusted Cost amounts from
the last date of the month prior to this Agreement, notwithstanding that this
date precedes the effective date of this Agreement. Notwithstanding the
foregoing, if this Agreement is in effect for less than a full month, the amount
of the AM Consulting Fee shall be prorated to account for the percentage of the
month in which this Agreement is in effect.
Notwithstanding the foregoing, the aggregate AM Consulting Fee payable to Wells
REF in any three-month period pursuant to this Paragraph 4(a) shall not exceed
0.25% of the average Net Asset Value during such three-month period, calculated
based on Net Asset Value as of the last day of each preceding month during the
three-month period (the “AM Consulting Fee Ceiling”). To the extent the sum of
the three previous monthly AM Consulting Fee payments exceeds the AM Consulting
Fee Ceiling (such amount the “Ceiling Excess”), each next succeeding monthly
payment of the AM Consulting Fee will be reduced, with the amount by which the
AM Consulting Fee is reduced to be applied against the Ceiling Excess until the
Ceiling Excess is eliminated. In no event, however, will Wells REF be required
to make a cash payment on account of any Ceiling Excess.

6

--------------------------------------------------------------------------------




(b)Fee Credit. Within 15 days of the end of each month in which this Agreement
is in effect, Wells REF shall credit an amount of $166,667 against all earned
but unpaid fees owed to Wells REF under this Agreement, which amount represents
a reduction in the monthly fees earned by Wells REF pursuant to this Paragraph 4
during the term of this Agreement. Notwithstanding the foregoing, if this
Agreement is in effect for less than a full month, the amount credited to the
Company shall be prorated to account for the percentage of the month in which
this Agreement was in effect.
5.Expenses for Other Services. Should the Board request that Wells REF or any
director, officer or employee thereof render services for the Company other than
set forth in Paragraph 2, such services shall be separately compensated at such
rates and in such amounts as are agreed by Wells REF and the Company, subject to
the limitations contained in the Articles of Incorporation, and shall not be
deemed to be services pursuant to the terms of this Agreement.
Notwithstanding the foregoing, Wells REF shall obtain the Company's written
approval prior to incurring any third-party expenses for the account of, or
reimbursable by, the Company.
6.Occupancy.
(a)Occupancy Rights. During the term of this Agreement, the Company shall have
the right to occupy the 6th floor at 6200 The Corners Parkway in Norcross,
Georgia.
(b)Occupancy Costs. For so long as the Company occupies space at 6200 The
Corners Parkway pursuant to Paragraph 6(a) above, the Company shall reimburse
Wells REF for occupancy costs at a fixed amount of $21,000 per month. This
amount shall be paid to Wells REF on the first business day of each month in
which this agreement is in effect, provided, however, that if the term of this
Agreement begins during a month for which Wells REF has been paid an occupancy
cost fee pursuant to the Advisory Agreement, then the fee pursuant to this
Section 6(b) shall commence on the first business day of the following month. No
other amounts related to the Company's occupancy of space at 6200 The Corners
Parkway, such as tenant improvement costs, operating expenses, or common area
maintenance, shall be due.
7.Representations and Warranties.
(a)Of the Company. To induce Wells REF to enter into this Agreement, the Company
hereby represents and warrants that:
(i)The Company is a corporation, duly organized, validly existing and in good
standing under the laws of the State of Maryland with all requisite corporate
power and authority and all material licenses, permits and authorizations
necessary to carry out the transactions contemplated by this Agreement.
(ii)The Company's execution, delivery and performance of this Agreement have
been duly authorized. This Agreement constitutes the valid and binding
obligation of the Company, enforceable against the Company in accordance with
its terms. The Company's execution and delivery of this Agreement and its
fulfillment of and compliance with the respective terms hereof do not and will
not (A) conflict with or result in a breach of the terms, conditions or
provisions of, (B) constitute a default under, (C) result in the creation of any
lien, security interest, charge or encumbrance upon the assets of the Company
pursuant to, (D) give any third party the right to modify, terminate or
accelerate any obligation under, (E) result in a violation of or (F) require any
authorization, consent, approval, exception or other action by or notice to any
court or administrative or governmental body pursuant to, the Articles of
Incorporation or Bylaws or any law, statute, rule or regulation to which

7

--------------------------------------------------------------------------------




the Company is subject, or any agreement, instrument, order, judgment or decree
by which the Company is bound, in any such case in a manner that would have a
material adverse effect on the ability of the Company to perform any of its
obligations under this Agreement.
(b)Of Wells REF. To induce Company to enter into this Agreement, Wells REF
represents and warrants that:
(i)Wells REF is a corporation, duly organized, validly existing and in good
standing under the laws of the State of Georgia with all requisite corporate
power and authority and all material licenses, permits and authorizations
necessary to carry out the transactions contemplated by this Agreement.
(ii)Wells REF's execution, delivery and performance of this Agreement have been
duly authorized. This Agreement constitutes a valid and binding obligation of
Wells REF, enforceable against Wells REF in accordance with its terms. Wells
REF's execution and delivery of this Agreement and its fulfillment of and
compliance with the respective terms hereof do not and will not (A) conflict
with or result in a breach of the terms, conditions or provisions of, (B)
constitute a default under, (C) result in the creation of any lien, security
interest, charge or encumbrance upon Wells REF's assets pursuant to, (D) give
any third party the right to modify, terminate or accelerate any obligation
under, (E) result in a violation of or (F) require any authorization, consent,
approval, exemption or other action by or notice to any court or administrative
or governmental body pursuant to, Wells REF's articles of incorporation or
bylaws, or any law, statute, rule or regulation to which Wells REF is subject,
or any agreement, instrument, order, judgment or decree by which Wells REF is
bound, in any such case in a manner that would have a material adverse effect on
the ability of Wells REF to perform any of its obligations under this Agreement.
(iii)Wells REF has received copies of the (A) Articles of Incorporation, (B)
Bylaws, (C) registration statements relating to the Company's past and ongoing
public offerings, and (D) the Partnership's limited partnership agreement and is
familiar with the terms thereof, including without limitation the investment
limitations included therein. Wells REF warrants that it will use reasonable
care to avoid any act or omission that would conflict with the terms of the
foregoing in the absence of the express direction of the Company.
8.Term; Termination of Agreement. This Agreement shall continue in force through
December 31, 2013. Notwithstanding the foregoing, this Agreement may be
terminated (i) by the Company for Cause, (ii) by the Company other than for
Cause provided that the Company pays Wells REF the Fee Acceleration Payment and
the Fee Acceleration Payment Adjustment as described in Paragraph 10 below, or
(iii) by Wells REF for a material breach of this Agreement by the Company which
remains uncured after 10 days' written notice or the bankruptcy of the Company.
The provisions of Paragraphs 1 and 10 through 20 survive termination of this
Agreement.
9.Assignment to an Affiliate. This Agreement may be assigned by Wells REF to an
Affiliate with the approval of the Company. Wells REF may assign any rights to
receive fees or other payments under this Agreement without obtaining the
approval of the Company. This Agreement shall not be assigned by the Company
without the consent of Wells REF, except in the case of an assignment by the
Company to a corporation or other organization which is a successor to all of
the assets, rights and obligations of the Company, in which case such successor
organization shall be bound hereunder and by the terms of said assignment in the
same manner as the Company is bound by this Agreement.

8

--------------------------------------------------------------------------------




10.Payments to Wells REF upon Termination. After the Termination Date, Wells REF
shall not be entitled to compensation for further services hereunder except it
shall be entitled to receive from the Company within 30 days after the effective
date of such termination all unpaid reimbursements of expenses and all earned
but unpaid fees payable to Wells REF prior to termination of this Agreement.
Notwithstanding the foregoing, if the Company terminates this Agreement other
than for Cause, Wells REF shall be entitled to receive from the Company the Fee
Acceleration Payment on or prior to the effective date of such termination and
the Fee Acceleration Payment Adjustment within 45 days of December 31, 2013;
provided however, that if the Fee Acceleration Payment Adjustment is negative,
such amount shall be refunded to the Company within 45 days of December 31,
2013.
11.Notices. Any notice, report or other communication required or permitted to
be given hereunder shall be in writing unless some other method of giving such
notice, report or other communication is required by the Articles of
Incorporation, the Bylaws, or accepted by the party to whom it is given, and
shall be given by being delivered by hand or by overnight mail or other
overnight delivery service to the addresses set forth herein:
To the Board and to the Company:
 
Wells Real Estate Investment Trust II, Inc.
 
 
6200 The Corners Parkway, Suite 250
 
 
Norcross, Georgia 30092
 
 
 
To Wells REF:
 
Wells Real Estate Funds
 
 
6200 The Corners Parkway, Suite 250
 
 
Norcross, Georgia 30092

Either party may at any time give notice in writing to the other party of a
change in its address for the purposes of this Paragraph 10.
12.Modification. This Agreement shall not be changed, modified, terminated, or
discharged, in whole or in part, except by an instrument in writing signed by
both parties hereto, or their respective successors or assignees.
13.Severability. The provisions of this Agreement are independent of and
severable from each other, and no provision shall be affected or rendered
invalid or unenforceable by virtue of the fact that for any reason any other or
others of them may be invalid or unenforceable in whole or in part.
14.Construction. The provisions of this Agreement shall be construed and
interpreted in accordance with the laws of the State of Georgia.
15.Entire Agreement. This Agreement contains the entire agreement and
understanding among the parties hereto with respect to the subject matter
hereof, and supersedes all prior and contemporaneous agreements, understandings,
inducements and conditions, express or implied, oral or written, of any nature
whatsoever with respect to the subject matter hereof. The express terms hereof
control and supersede any course of performance and/or usage of the trade
inconsistent with any of the terms hereof. This Agreement may not be modified or
amended other than by an agreement in writing.
16.Indulgences, Not Waivers. Neither the failure nor any delay on the part of a
party to exercise any right, remedy, power or privilege under this Agreement
shall operate as a waiver thereof, nor shall any single or partial exercise of
any right, remedy, power or privilege preclude any other or further exercise of
the same or of any other right, remedy, power or privilege, nor shall any waiver
of any right, remedy, power

9

--------------------------------------------------------------------------------




or privilege with respect to any occurrence be construed as a waiver of such
right, remedy, power or privilege with respect to any other occurrence. No
waiver shall be effective unless it is in writing and is signed by the party
asserted to have granted such waiver.
17.Gender. Words used herein regardless of the number and gender specifically
used, shall be deemed and construed to include any other number, singular or
plural, and any other gender, masculine, feminine or neuter, as the context
requires.
18.Titles Not to Affect Interpretation. The titles of paragraphs and
subparagraphs contained in this Agreement are for convenience only, and they
neither form a part of this Agreement nor are they to be used in the
construction or interpretation hereof.
19.Execution in Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall be deemed to be an original as against any
party whose signature appears thereon, and all of which shall together
constitute one and the same instrument. This Agreement shall become binding when
the counterparts hereof, taken together, bear the signatures of all of the
parties reflected hereon as the signatories.
20.Name. Wells REF has a proprietary interest in the name “Wells.” Accordingly,
and in recognition of this right, if at any time the Company ceases to retain
Wells REF or an Affiliate thereof to provide consulting services to the Company,
the Company will, promptly after receipt of written request from Wells REF,
cease to conduct business under or use the name “Wells” or any derivative
thereof and the Company shall use its best efforts to change the name of the
Company to a name that does not contain the name “Wells” or any other word or
words that might, in the sole discretion of Wells REF, be susceptible of
indication of some form of relationship between the Company and Wells REF or any
Affiliate thereof. Consistent with the foregoing, it is specifically recognized
that Wells REF or one or more of its Affiliates has in the past and may in the
future organize, sponsor or otherwise permit to exist other investment vehicles
(including vehicles for investment in real estate) and financial and service
organizations having “Wells” as a part of their name, all without the need for
any consent (and without the right to object thereto) by the Company or its
Board.
[Signatures appear on next page.]

10

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have executed this Consulting Services
Agreement as of the [__] day of [_____] , 2013.
WELLS REAL ESTATE INVESTMENT TRUST II, INC.




By:                        
Name: E. Nelson Mills
Title: President




WELLS REAL ESTATE FUNDS, INC.


By:                    
Name: Robert M. McCullough
Title: Vice President









11

--------------------------------------------------------------------------------








Exhibit 3 to Amendment to Transition Services Agreement
PROPERTY MANAGEMENT ASSET TRANSFER AGREEMENT
This Property Management Asset Transfer Agreement (this ''Agreement'') is
entered into as of [__], 2013 (the “PM Asset Transfer Closing Date”), by and
between Wells Real Estate Services, LLC, a Georgia limited liability company
(“WRES”), Wells Real Estate Funds, Inc., a Georgia corporation (“Wells REF”) and
Wells Management Company, Inc., a Georgia corporation (“Wells Management”).
WRES, Wells REF and Wells Management are referred to collectively herein as the
“Parties.”
WHEREAS, in connection with the execution and delivery of the Amendment to
Transition Services Agreement (the “Amendment to Transition Services Agreement”)
by and among Wells REF, Wells Real Estate Advisory Services, II, LLC (“WREAS
II”), Wells Management, WRES and Wells Real Estate Investment Trust II, Inc., a
Maryland corporation (“REIT II”), Wells REF and Wells Management each has agreed
to transfer, assign, convey, and deliver to WRES, and WRES will acquire and
accept from Wells REF and Wells Management, the assets, properties, proprietary
systems, processes, rights, and contracts necessary for WRES to provide services
under the Master Property Management Leasing and Construction Management
Agreement by and between REIT II, Wells Operating Partnership II, L.P. and Wells
Management, in substantially the same manner as is presently being conducted;
and
WHEREAS, pursuant to the terms of the Amendment to Transition Services
Agreement, each of Wells REF, Wells Management and WRES will execute this
Agreement effecting the transfer of such assets, properties, rights, and
contracts.
NOW, THEREFORE, in consideration of the premises and the mutual promises herein
made and as set forth in the Amendment to Transition Services Agreement, and in
consideration of the representations, warranties, and covenants herein
contained, the Parties agree as follows:
ARTICLE I-DEFINITIONS
“Lien” means any mortgage, pledge, lien, encumbrance, charge, or other security
interest other than (a) mechanics', materialmen's, and similar liens, (b) liens
for Taxes not yet due and payable, and (c) liens securing rental payments under
capital lease arrangements.
“Party” has the meaning set forth in the preface above.
“Person” means an individual, a partnership, a corporation, a limited liability
company, an association, a joint stock company, a trust, a joint venture, an
unincorporated organization, any other business entity, or a governmental entity
(or any department, agency, or political subdivision thereof).
“PM Acquired Assets” means all of the assets, properties, proprietary systems,
processes, rights and contracts used in connection with the Property Management
Business set forth on Acquired Assets Schedule 2.1; provided, however, that the
Acquired Assets shall not include those assets owned by Wells REF and Wells
Management not so listed on Acquired Assets Schedule 2.1.





--------------------------------------------------------------------------------




“PM Delayed Assets” has the meaning set forth in the Amendment to Transition
Services Agreement.
“Property Management Business” means the provision of services by Wells REF,
Wells Management and WRES to REIT II pursuant to the terms of the Property
Management Agreement in substantially the same manner as is presently being
conducted.
ARTICLE II-TRANSFER OF ASSETS
Section 2.1-Transfer of Assets
On and subject to the terms and conditions of this Agreement, Wells REF and
Wells Management each hereby transfers, assigns, conveys, and delivers to WRES,
all of the PM Acquired Assets set forth on Acquired Assets Schedule 2.1 as of
the date of this Agreement free and clear of any Liens and WRES hereby acquires
and accepts the PM Acquired Assets; provided, however, that the Parties
acknowledge that the Acquired Assets that are PM Delayed Assets are not conveyed
to WRES as of the PM Asset Transfer Closing Date but shall be conveyed no later
than June 30, 2013.
Section 2.2-Assumption of Liabilities
On and subject to the terms and conditions of this Agreement, WRES agrees to
assume and thereafter pay, perform, become responsible for, and discharge all of
the Assumed Liabilities set forth on Assumed Liabilities Schedule 2.2 as of the
date of this Agreement. WRES will not assume or have any responsibility with
respect to any other obligation or liability of Wells REF or Wells Management
not included within the definition of Assumed Liabilities.
ARTICLE III-COVENANTS
The Parties agree as follows with respect to the period following the date
hereof:
Section 3.1-General
In case at any time after the date hereof any further actions are necessary or
desirable to carry out the purposes of this Agreement, each of the Parties will
take such further actions (including the execution and delivery of such further
instruments and documents) as the other Parties reasonably may request, all at
the sole cost and expense of the requesting Party. Without limiting the
generality of the foregoing, Wells REF and Wells Management each agrees to
execute and deliver to WRES a bill of sale or assignment agreement transferring,
assigning and conveying to WRES the PM Acquired Assets that are PM Delayed
Assets, free and clear of any Liens.
Section 3.2-Litigation Support
In the event and for so long as any Party actively is contesting or defending
against any action, suit, proceeding, hearing, investigation, charge, complaint,
claim, or demand in connection with (a) any transaction contemplated under this
Agreement or (b) any fact, situation, circumstance, status, condition, activity,
practice, plan, occurrence, event, incident, action, failure to act, or
transaction on or prior to the date hereof involving the Property Management
Business, the other Parties will cooperate with the contesting or defending
Party and its counsel in the contest or defense, make available its personnel,
and provide such testimony and access to its books and records as shall be
necessary in connection with the contest or defense, all at the sole cost and
expense of the contesting or defending Party.

2

--------------------------------------------------------------------------------




Section 3.3-Transition
Wells REF and Wells Management will not take any action that is designed or
intended to have the effect of discouraging any lessor, licensor, customer,
supplier, or other business associate of Wells REF or Wells Management from
maintaining the same business relationships with WRES with respect to the
Property Management Business after the date hereof as it maintained with Wells
REF or Wells Management prior to the date hereof.
ARTICLE V-MISCELLANEOUS
Section 5.1-Press Releases and Public Announcements
No Party shall issue any press release or make any public announcement relating
to the subject matter of this Agreement without the prior written approval of
the other Party; provided, however, that any Party may make any public
disclosure it believes in good faith is required by applicable law or any
listing or trading agreement concerning its publicly traded securities (in which
case the disclosing Party will use its reasonable best efforts to advise the
other Parties prior to making the disclosure).
Section 5.2-No Third-Party Beneficiaries
This Agreement shall not confer any rights or remedies upon any Person other
than the Parties and their respective successors and permitted assigns.
Section 5.3-Entire Agreement
This Agreement (including the Transition Services Agreement and the Amendment to
Transition Services Agreement and the exhibits thereto and the other documents
referred to herein and therein) constitutes the entire agreement between the
Parties and supersedes any prior understandings, agreements, or representations
by or between the Parties, written or oral, to the extent they relate in any way
to the subject matter hereof.
Section 5.4-Succession and Assignment
This Agreement shall be binding upon and inure to the benefit of the Parties
named herein and their respective successors and permitted assigns. No Party may
assign either this Agreement or any of its rights, interests, or obligations
hereunder without the prior written approval of the other Parties.
Section 5.5-Counterparts
This Agreement may be executed in one or more counterparts (including by means
of facsimile), each of which shall be deemed an original but all of which
together will constitute one and the same instrument.
Section 5.6-Headings
The section headings contained in this Agreement are inserted for convenience
only and shall not affect in any way the meaning or interpretation of this
Agreement.
Section 5.7-Notices
All notices, requests, demands, claims, and other communications hereunder shall
be in writing. Any notice, request, demand, claim, or other communication
hereunder shall be deemed duly given (a) when delivered personally to the
recipient, (b) 1 business day after being sent to the recipient by reputable
overnight

3

--------------------------------------------------------------------------------




courier service (charges prepaid), (c) 1 business day after being sent to the
recipient by facsimile transmission or electronic mail, or (d) 4 business days
after being mailed to the recipient by certified or registered mail, return
receipt requested and postage prepaid, and addressed to the intended recipient
as set forth below:
If to Wells REF or Wells Management:
Wells Real Estate Funds, Inc.
6200 The Corners Parkway
Norcross, Georgia 30039
Attention: Robert M. McCullough
Copy to:
Alston & Bird LLP
1201 West Peachtree Street
Atlanta, Georgia 30309
Attention: Mark C. Kanaly
If to WRES:
c/o Wells Real Estate Funds, Inc.
6200 The Corners Parkway
Norcross, Georgia 30039
Attention: Nelson Mills
Copy to:
DLA Piper LLP (US)
4141 Parklake Avenue Suite 300
Raleigh, NC 27612-2350
Attention: Robert Bergdolt

Any Party may change the address to which notices, requests, demands, claims,
and other communications hereunder are to be delivered by giving the other
Parties notice in the manner herein set forth.
Section 5.8-Governing Law
This Agreement shall be governed by and construed in accordance with the
domestic laws of the State of Georgia without giving effect to any choice or
conflict of law provision or rule (whether of the State of Georgia or any other
jurisdiction) that would cause the application of the laws of any jurisdiction
other than the State of Georgia.
Section 5.9-Amendments and Waivers
No amendment of any provision of this Agreement shall be valid unless the same
shall be in writing and signed by WRES, Wells REF and Wells Management. The
Parties acknowledge that they will not amend or waive any provision of this
Agreement without the prior written consent of REIT II. No waiver by any Party
of any provision of this Agreement or any default, misrepresentation, or breach
of warranty or covenant hereunder, whether intentional or not, shall be valid
unless the same shall be in writing and signed by the Party making such waiver,
nor shall such waiver be deemed to extend to any prior or subsequent default,
misrepresentation, or breach of warranty or covenant hereunder or affect in any
way any rights arising by virtue of any prior or subsequent such occurrence.
Section 5.10-Severability
Any term or provision of this Agreement that is invalid or unenforceable in any
situation in any jurisdiction shall not affect the validity or enforceability of
the remaining terms and provisions hereof or the validity or enforceability of
the offending term or provision in any other situation or in any other
jurisdiction.
Section 5.11-Expenses
Each of WRES, Wells Management and Wells REF will bear its own costs and
expenses (including

4

--------------------------------------------------------------------------------




legal fees and expenses) incurred in connection with this Agreement and the
transactions contemplated hereby.
Section 5.12-Construction
The Parties have participated jointly in the negotiation and drafting of this
Agreement. In the event an ambiguity or question of intent or interpretation
arises, this Agreement shall be construed as if drafted jointly by the Parties
and no presumption or burden of proof shall arise favoring or disfavoring any
Party by virtue of the authorship of any of the provisions of this Agreement.
Any reference to any federal, state, local, or non-U.S. statute or law shall be
deemed also to refer to all rules and regulations promulgated thereunder, unless
the context requires otherwise. The word ''including'' shall mean including
without limitation.
Section 5.13-Employee Benefit Matters
At and as of the date hereof, WRES will adopt, assume, and make available to the
Property Management Employees Employee Benefit Plans substantially similar to
the existing Employee Benefit Plans that are currently being maintained or to
which contributions are made solely for the benefit of current and former Wells
REF employees and each trust, insurance contract, annuity contract, or other
funding arrangement thereunder. Wells REF will transfer (or cause the plan
administrators to transfer) at and as of the date hereof all of the
corresponding assets associated with the Employee Benefit Plans that WRES is
adopting and assuming. With respect to each Multiemployer Plan, the Parties
shall take all actions necessary to comply with the requirements of ERISA §4204.
Nothing herein shall limit WRES's ability to modify its Employee Benefits Plans
from and after the date hereof (provided, however, the ability to make changes
to such Employee Benefit Plans will be limited based on enrollment periods and
any applicable legal requirements).
Section 5.13-Bulk Transfer Laws
WRES acknowledges that Wells REF and Wells Management will not comply with the
provisions of any bulk transfer laws of any jurisdiction in connection with the
transactions contemplated by this Agreement.


[Signature Page Follows]

5

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the Parties hereto have executed this Property Management
Asset Transfer Agreement as of the date first above written.
WELLS REF:
Wells Real Estate Funds, Inc.
By:                         
Name:                         
Title:                         


WELLS MANAGEMENT
Wells Management Company, Inc.
By:                         
Name:                         
Title:                         


WRES:
Wells Real Estate Services, LLC
By:                         
Name:                         
Title:                         









6

--------------------------------------------------------------------------------










Exhibit 4 to the Amendment to Transition Services Agreement
ASSIGNMENT AND ASSUMPTION AGREEMENT
This ASSIGNMENT AND ASSUMPTION AGREEMENT (this “Agreement”), dated as of [__],
2013 (the “Assignment Effective Date”) is made by and between Wells Real Estate
Funds, Inc., a Georgia corporation (“Wells REF”) and Wells Management Company,
Inc., a Georgia corporation (“Wells Management”) to [Wells Real Estate
Investment Trust II, Inc., a Maryland corporation or Wells Operating Partnership
II, L.P. (“REIT II”)].
WHEREAS, Wells REF owns all of the issued and outstanding shares of Wells
Management and Wells Management owns all of the issued and outstanding limited
liability company membership interests in Wells Real Estate Services, LLC, a
Georgia limited liability company (“WRES”);
WHEREAS, each of Wells REF, Wells Management, WRES, and REIT II are parties to
the Transition Services Agreement, as amended by the Amendment to Transition
Services Agreement (as amended, the “Transition Services Agreement”), whereby
REIT II is granted the option to acquire all issued and outstanding limited
liability company membership interests in WRES held by Wells Management, and all
rights, title, benefits, privileges and interests therein (the “Units”), upon
delivery of written notice (the “WRES Option Notice”) to Wells REF of the
exercise of such; and
WHEREAS, REIT II has duly delivered the WRES Option Notice to Wells REF,
evidencing its desire to acquire and assume the Units.
NOW, THEREFORE, in consideration of the foregoing and other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged, and
intending to be legally bound hereby, the parties hereto hereby agree as
follows:
1.Recitals. The foregoing recitals are made a part of this Agreement.
2.Definitions. All capitalized terms used in this Agreement but not otherwise
defined herein are given the meanings set forth in the Transition Services
Agreement.
3.Transfer and Assignment of the Units. Wells Management hereby grants, conveys,
assigns, transfers and delivers the Units to REIT II, and its successors and
assigns, and REIT II hereby accepts such Units (including without limitation,
all of Wells Management's right, title, benefits, privileges and interest in and
to the profits, losses, distributions, and capital of WRES represented by the
Units) as of the date hereof.
4.Acceptance of Assignment. REIT II hereby accepts the assignment and transfer
of Wells Management's right, title, benefits, privileges and interest in and to
the Units. Notwithstanding any provision in WRES's limited liability company
operating agreement to the contrary, REIT II is hereby admitted as the sole
member of WRES. Effective as of the execution and delivery of this Agreement by
all parties hereto, Wells Management shall no longer be a member of WRES.





--------------------------------------------------------------------------------






5.Representations and Warranties of Wells REF. Wells REF and Wells Management
represent and warrant to REIT II that, (a) each of the representations and
warranties made by Wells REF and Wells Management in the Transition Services
Agreement and the Property Management Asset Transfer Agreement are true and
correct in all respects as of the date hereof; (b) WRES has no obligations or
liabilities to Wells REF, Wells Management or any of their affiliates; (c)
WRES's current assets are not less than its current liabilities and WRES has no
indebtedness or other long-term liabilities; (d) WRES is not in default under
any contract to which WRES is a party and has made all payments when due under
such contracts; and (e) WRES has operated in the ordinary course of business
since the Effective Date of the Amendment to the Transition Services Agreement.
Wells REF and REIT II agree that the actual current assets and current
liabilities as of the Assignment Effective Date shall be finally determined no
later than thirty (30) days following the Assignment Effective Date. If current
liabilities exceed current assets as finally determined, then Wells REF shall be
responsible for the deficiency, after taking into account any reimbursement
obligations of REIT II under the Property Management Agreement for periods prior
to the Assignment Effective Date.
6.Indemnification. REIT II hereby agrees to cause WRES to indemnify, defend and
hold harmless Wells REF and Wells Management and their successors and assigns,
of and from any and all costs, liabilities and expense, including court costs
and attorneys fees, arising from or connected with the operation of the Property
Management Business by WRES or REIT II after the Assignment Effective Date.
Wells REF and Wells Management hereby agree to indemnify, defend and hold
harmless REIT II and WRES, and their successors and assigns, of and from any and
all costs, liabilities and expenses, including court costs and attorney fees,
arising from or connected with the operation of the Property Management Business
by WRES, Wells REF or Wells Management before the Assignment Effective Date.
7.Further Assurances. Wells REF and Wells Management hereby each covenant and
agree that, at any time and from time to time after the delivery of this
Agreement, at REIT II's request and expense, Wells REF and Wells Management, and
their successors and assigns, will do, execute, acknowledge and deliver, or will
cause to be done, executed, acknowledged and delivered, any and all such further
acts, conveyances, transfers, assignments, powers of attorney and assurances as
REIT II reasonably may require to more effectively grant, convey, assign,
transfer, set over to or vest in REIT II the Units, or to otherwise carry into
effect the intent and purposes of this Agreement.
8.Governing Law. This Agreement shall be governed by and construed in accordance
with the laws of the State of Georgia without reference to the choice of law
principles thereof.
9.Binding Effect. This Agreement shall be binding upon, and shall inure to the
benefit of, the parties hereto and their respective successors and assigns.
10.Counterparts. This Agreement may be executed in two counterparts, each of
which shall be deemed an original, but all of which shall be considered one and
the same agreement.
[Signature page follows]

2

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, this Assignment and Assumption Agreement has been signed by
or on behalf of each of the parties as of the date first written above.
WELLS REF:
Wells Real Estate Funds, Inc.
By:                         
Name:                         
Title:                         


WELLS MANAGEMENT:
Wells Management Company, Inc.
By:                         
Name:                         
Title:                         


REIT II:
[Wells Real Estate Investment Trust II, Inc.]


By:                         
Name:                         
Title:                         







3

--------------------------------------------------------------------------------




    


Exhibit 5 to the Amendment to Transition Services Agreement


INVESTOR SERVICES AGREEMENT


THIS INVESTOR SERVICES AGREEMENT, effective as of _________, 2013, is between
WELLS REAL ESTATE INVESTMENT TRUST II, INC., a Maryland corporation (the
“Company”), and WELLS REAL ESTATE FUNDS, INC., a Georgia corporation (“Wells
REF”).
W I T N E S S E T H
WHEREAS, the Company desires to avail itself of the experience, sources of
information, assistance and certain facilities available to Wells REF with
respect to stockholder services and communications and to have Wells REF
undertake the duties and responsibilities hereinafter set forth, on behalf of,
and subject to the supervision of the Company all as provided herein;
WHEREAS, Wells REF is willing to undertake to render such services, subject to
the supervision of the Company, on the terms and conditions hereinafter set
forth;
WHEREAS, the Company and Wells REF are currently parties to an investor services
agreement that became effective on January 1, 2013, covering the period from
January 1, 2013 through December 31, 2013 (the “Renewal Investor Services
Agreement”);
WHEREAS, the sole consideration to Wells REF for the stockholder services and
communications provided by Wells REF pursuant to the Renewal Investor Services
Agreement is the reimbursement of expenses related to the services subject to an
overall cap on such expenses;
WHEREAS, the Company and Wells REF now desire to enter a new investor services
agreement to provide for the payment of certain fees for the stockholder
services and communications provided by Wells REF and to remove the cap on the
reimbursement of certain expenses, with the new investor services agreement to
be effective upon the expiration of the Renewal Investor Services Agreement, and
covering the period from termination of the Renewal Investor Services Agreement
through December 31, 2013 (this “Agreement”);
NOW, THEREFORE, in consideration of the foregoing and of the mutual covenants
and agreements contained herein, the parties hereto agree as follows:
1.Definitions. As used in this Agreement, the following terms have the
definitions hereinafter indicated:
Advisor. Wells Real Estate Advisory Services II, LLC, a Georgia limited
liability corporation, any successor advisor to the Company, or any Person(s) to
which Wells Real Estate Advisory Services II, LLC or any successor advisor
subcontracts substantially all of its functions.
Affiliate or Affiliated. An Affiliate of another Person includes only the
following: (i) any Person directly or indirectly controlling, controlled by, or
under common control with such other Person; (ii) any Person directly or
indirectly owning, controlling, or holding with the power to vote 10% or more of
the

1

--------------------------------------------------------------------------------




outstanding voting securities of such other Person; (iii) any legal entity for
which such Person acts as an executive officer, director, trustee, or general
partner; (iv) any Person 10% or more of whose outstanding voting securities are
directly or indirectly owned, controlled, or held, with power to vote, by such
other Person; and (v) any executive officer, director, trustee, or general
partner of such other Person. An entity shall not be deemed to control or be
under common control with a Wells REF-sponsored program unless (i) the entity
owns 10% or more of the voting equity interests of such program or (ii) a
majority of the board (or equivalent governing body) of such program is
comprised of Affiliates of the entity.
Articles of Incorporation. The Articles of Incorporation of the Company under
Title 2 of the Corporations and Associations Article of the Annotated Code of
Maryland, as amended from time to time.
Bylaws. The bylaws of the Company, as the same are in effect from time to time.
Code. Internal Revenue Code of 1986, as amended from time to time, or any
successor statute thereto. Reference to any provision of the Code shall mean
such provision as in effect from time to time, as the same may be amended, and
any successor provision thereto, as interpreted by any applicable regulations as
in effect from time to time.
Company. Wells Real Estate Investment Trust II, Inc., a corporation organized
under the laws of the State of Maryland.
Distributions. Any distributions of money or other property by the Company to
owners of Shares, including distributions that may constitute a return of
capital for federal income tax purposes.
Partnership. Wells Operating Partnership II, L.P., a Delaware limited
partnership formed to own and operate properties on behalf of the Company.
Person. An individual, corporation, partnership, estate, trust (including a
trust qualified under Section 401(a) or 501(c) (17) of the Code), a portion of a
trust permanently set aside for or to be used exclusively for the purposes
described in Section 642(c) of the Code, association, private foundation within
the meaning of Section 509(a) of the Code, joint stock company or other entity,
or any government or any agency or political subdivision thereof, and also
includes a group as that term is used for purposes of Section 13(d)(3) of the
Securities Exchange Act of 1934, as amended.
REIT. A “real estate investment trust” under Sections 856 through 860 of the
Code.
Shares. The Company's shares of common stock, par value $0.01 per share.
Wells REF. Wells Real Estate Funds, Inc., a Georgia corporation.
2.Appointment. The Company hereby appoints Wells REF to provide stockholder
services and communications on the terms and conditions set forth in this
Agreement, and Wells REF hereby accepts such appointment.
3.Duties and Authority of Wells REF. Wells REF undertakes to provide the
Company's stockholder services and communications, which include, but are not
limited to, the following activities:
(a)ensuring that all activities regarding the services of a registered transfer
agent are performed, including but not limited to escheatment services, proxy
services, quarterly stockholder statements, stockholder confirmations,
re-registrations, transfers, distributions, dividend reinvestments and any other
stockholder record-keeping and reporting;

2

--------------------------------------------------------------------------------




(b)the logistics and, in certain cases where required, the production of written
materials for all required communications with stockholders, including the
annual report, quarterly statements, proxy services, and other required notices
to stockholders;
(c)the logistics and production of written materials for all other
communications deemed necessary, but not required, to stockholders and financial
advisors;
(d)maintaining the services of the client services call center in the manner and
at a relative level of service consistent in all material respects with that
provided to the Company prior to the date of this Agreement;
(e)facilitation of all annual tax reporting requirements to stockholders,
including responding to client service calls relating to tax reporting;
(f)all necessary compliance and risk management functions relating to the above
activities;
(g)all necessary information technology support and services as related to the
above activities; and
(h)any other client services and stockholder communications services that were
previously being performed for the Company by the Advisor prior to the date of
this Agreement.
To facilitate Wells REF's performance of these services, but subject to the
restrictions included in Paragraphs 4 and 6, the Company hereby delegates to
Wells REF the authority to, and Wells REF hereby agrees to, either directly or
by engaging an Affiliate:
(a)maintain and preserve the books and records of the Company, including a stock
ledger reflecting a record of the stockholders and their ownership of the Shares
and overseeing and interfacing with the transfer agent for the Shares; and
(b)with respect to the provision of stockholder and communications activities
contemplated by this Agreement, investigate, select, and, on behalf of the
Company, engage and conduct business with such Persons as Wells REF deems
necessary to the proper performance of its obligations hereunder, including but
not limited to transfer agents, correspondents, technical advisors, attorneys,
escrow agents, depositaries, custodians, and any and all agents for any of the
foregoing, including Affiliates of Wells REF, and Persons acting in any other
capacity deemed by Wells REF necessary or desirable for the performance of any
of the foregoing services, including but not limited to entering into contracts
in the name of the Company for which it has the express written consent of the
Company with any of the foregoing.
4.Modification or Revocation of Authority of Wells REF. The Company may, at any
time upon the giving of notice to Wells REF, modify or revoke the authority or
approvals set forth in Paragraph 3, provided however, that such modification or
revocation shall be effective upon receipt by Wells REF and shall not be
applicable to transactions to which Wells REF has committed the Company prior to
the date of receipt by Wells REF of such notification.
5.Records; Access. Wells REF shall maintain appropriate records of all its
activities hereunder and make such records available for inspection by the
Company and by counsel, auditors and authorized agents of the Company, at any
time or from time to time during normal business hours.
6.Limitations on Activities. Notwithstanding anything to the contrary in this
Agreement, Wells REF shall refrain from taking any action which, in its sole
judgment made in good faith, would violate any

3

--------------------------------------------------------------------------------




law, rule, regulation or statement of policy of any governmental body or agency
having jurisdiction over the Company or the Articles of Incorporation or Bylaws,
except if such action shall be ordered by the Company, in which case Wells REF
shall notify promptly the Company of Wells REF's judgment of the potential
impact of such action and shall refrain from taking such action until it
receives further clarification or instructions from the Company. In such event
Wells REF shall have no liability for acting in accordance with the specific
instructions of the Company so given.
7.Fees.
(a)Transfer Agent Support Fees. Wells REF shall be paid, as compensation for the
transfer agent support services rendered to the Company hereunder, a monthly fee
for each investor account (the “Transfer Agent Support Fee”) in an amount equal
to one-twelfth of $5.41. The Transfer Agent Support Fee is intended to
compensate Wells REF for the services listed on Exhibit A attached hereto.
(b)Client Services Fees. Wells REF shall be paid, as compensation for the client
services rendered to the Company hereunder, a monthly fee for each investor
account (the “Client Services Fee”) in an amount equal to one-twelfth of $2.52.
The Client Services Fee is intended to compensate Wells REF for the services
listed on Exhibit A attached hereto.
(c)Investor Communication Fees. Wells REF shall be paid, as compensation for
services rendered to the Company in connection with investor communications a
per project fee of $100 per hour (the “Investor Communication Fee”). The
Investor Communication Fee is intended to compensate Wells REF for the time
spent by Wells REF preparing communication materials requested by the Company
and will be billed at an hourly rate per each project requested by the Company.
8.Expenses.
(a)Reimbursable Expenses. The Company shall reimburse Wells REF for all of the
third party expenses paid or incurred by Wells REF in connection with the
services it provides to the Company pursuant to this Agreement, including, but
not limited to:
(i)the actual cost of goods and services used by the Company and obtained from
entities not affiliated with Wells REF;
(ii)all expenses in connection with meetings of stockholders;
(iii)expenses in connection with payments of Distributions in cash or otherwise
made or caused to be made by the Company to the stockholders; and
(iv)expenses related to maintaining communications with stockholders, including
the cost of printing, and mailing annual reports and other stockholder reports,
proxy statements and other reports required by governmental entities.
Administrative service expenses, including all costs and expenses incurred by
Wells REF in fulfilling its duties hereunder, such as reasonable wages and
salaries and other employee-related expenses of all employees of Wells REF or
its Affiliates, including taxes, insurance and benefits relating to such
employees, and legal, travel and other out-of-pocket expenses are not
reimbursable expenses under this Agreement.
(b)Other Services. Should the Company request that Wells REF or any director,
officer or employee thereof render services for the Company other than set forth
in Paragraph 3, such services shall

4

--------------------------------------------------------------------------------




be separately compensated at such rates and in such amounts as are mutually
agreed by Wells REF and the Company and shall not be deemed to be services
pursuant to the terms of this Agreement.
(c)Timing of Reimbursements. Expenses incurred by Wells REF on behalf of the
Company and payable pursuant to this Paragraph 8 shall be reimbursed to Wells
REF on a at least a monthly basis. Wells REF shall prepare a statement
documenting the expenses of the Company during each quarter, and shall deliver
such statement to the Company within 45 days after the end of each quarter.
9.Other Activities of Wells REF. General. Nothing contained herein shall
preclude Wells REF from engaging in other activities, including, without
limitation, the rendering of advice to other Persons (including other REITs) and
the management of other programs advised, sponsored or organized by Wells REF or
its Affiliates; nor shall this Agreement limit or restrict the right of any
director, officer, employee, or stockholder of Wells REF or its Affiliates to
engage in any other business or to render services of any kind to any other
partnership, corporation, firm, individual, trust or association. Wells REF
shall report to the Company the existence of any condition or circumstance,
existing or anticipated, of which it has knowledge, which creates or could
create a conflict of interest between Wells REF's obligations to the Company
pursuant to this Agreement and its obligations to or its interest in any other
partnership, corporation, firm, individual, trust or association.
10.Representations and Warranties.
(a)Of the Company. To induce Wells REF to enter into this Agreement, the Company
hereby represents and warrants that:
(i)The Company is a corporation, duly organized, validly existing and in good
standing under the laws of the State of Maryland with all requisite corporate
power and authority and all material licenses, permits and authorizations
necessary to carry out the transactions contemplated by this Agreement.
(ii)The Company's execution, delivery and performance of this Agreement have
been duly authorized. This Agreement constitutes the valid and binding
obligation of the Company, enforceable against the Company in accordance with
its terms. The Company's execution and delivery of this Agreement and its
fulfillment of and compliance with the respective terms hereof do not and will
not (A) conflict with or result in a breach of the terms, conditions or
provisions of, (B) constitute a default under, (C) result in the creation of any
lien, security interest, charge or encumbrance upon the assets of the Company
pursuant to, (D) give any third party the right to modify, terminate or
accelerate any obligation under, (E) result in a violation of or (F) require any
authorization, consent, approval, exception or other action by or notice to any
court or administrative or governmental body pursuant to, the Articles of
Incorporation or Bylaws or any law, statute, rule or regulation to which the
Company is subject, or any agreement, instrument, order, judgment or decree by
which the Company is bound, in any such case in a manner that would have a
material adverse effect on the ability of the Company to perform any of its
obligations under this Agreement.
(b)Of Wells REF. To induce Company to enter into this Agreement, Wells REF
represents and warrants that:
(i)Wells REF is a corporation, duly organized, validly existing and in good
standing under the laws of the State of Georgia with all requisite corporate
power and authority and all material licenses, permits and authorizations
necessary to carry out the transactions contemplated by this Agreement.

5

--------------------------------------------------------------------------------




(ii)Wells REF's execution, delivery and performance of this Agreement have been
duly authorized. This Agreement constitutes a valid and binding obligation of
Wells REF, enforceable against Wells REF in accordance with its terms. Wells
REF's execution and delivery of this Agreement and its fulfillment of and
compliance with the respective terms hereof do not and will not (A) conflict
with or result in a breach of the terms, conditions or provisions of,
(B) constitute a default under, (C) result in the creation of any lien, security
interest, charge or encumbrance upon Wells REF's assets pursuant to, (D) give
any third party the right to modify, terminate or accelerate any obligation
under, (E) result in a violation of or (F) require any authorization, consent,
approval, exemption or other action by or notice to any court or administrative
or governmental body pursuant to, Wells REF's articles of incorporation or
bylaws, or any law, statute, rule or regulation to which Wells REF is subject,
or any agreement, instrument, order, judgment or decree by which Wells REF is
bound, in any such case in a manner that would have a material adverse effect on
the ability of Wells REF to perform any of its obligations under this Agreement.
(iii)Wells REF has received copies of the (A) Articles of Incorporation,
(B) Bylaws, and (C)  the Partnership's limited partnership agreement and is
familiar with the terms thereof. Wells REF warrants that it will use reasonable
care to avoid any act or omission that would conflict with the terms of the
foregoing in the absence of the express direction of the Company.
11.Term; Termination of Agreement. This Agreement shall commence on __________,
2013 and continue in force through December 31, 2013. This Agreement may be
continued for an unlimited number of successive one-year renewals upon mutual
consent of the parties.
12.Termination by Either Party. This Agreement may be terminated upon 60 days
written notice without cause or penalty, by either party. The provisions of
Paragraphs 1, 5, 6, and 14 through 23 shall survive the termination of this
Agreement.
13.Assignment to an Affiliate. This Agreement may be assigned by Wells REF to an
Affiliate with the approval of the Company. Wells REF may assign any rights to
receive fees or other payments under this Agreement without obtaining the
approval of the Company. This Agreement shall not be assigned by the Company
without the consent of Wells REF, except in the case of an assignment by the
Company to a corporation or other organization which is a successor to all of
the assets, rights and obligations of the Company, in which case such successor
organization shall be bound hereunder and by the terms of said assignment in the
same manner as the Company is bound by this Agreement.
14.Payments to and Duties of Wells REF upon Termination.
(a)Upon termination of this Agreement by either party, Wells REF shall not be
entitled to reimbursement for further services hereunder except it shall be
entitled to receive from the Company within 30 days after the effective date of
such termination all unpaid reimbursements of expenses and all accrued but
unpaid fees payable to Wells REF prior to termination of this Agreement
(b)Wells REF shall promptly upon termination:
(i)deliver to the Company the book and records of the Company; and
(ii)cooperate with the Company to provide an orderly transition of services
provided pursuant to this Agreement.
15.Notices. Any notice, report or other communication required or permitted to
be given hereunder shall be in writing unless some other method of giving such
notice, report or other communication

6

--------------------------------------------------------------------------------




is required by the Articles of Incorporation, the Bylaws, or accepted by the
party to whom it is given, and shall be given by being delivered by hand or by
overnight mail or other overnight delivery service to the addresses set forth
herein:
To the Company:
 
Wells Real Estate Investment Trust II, Inc.
 
 
6200 The Corners Parkway, Suite 250
 
 
Norcross, Georgia 30092
 
 
 
To Wells REF:
 
Wells Real Estate Funds, Inc.
 
 
6200 The Corners Parkway, Suite 250
 
 
Norcross, Georgia 30092

Either party may at any time give notice in writing to the other party of a
change in its address for the purposes of this Paragraph 15.
16.Modification. This Agreement shall not be changed, modified, terminated, or
discharged, in whole or in part, except by an instrument in writing signed by
both parties hereto, or their respective successors or assignees.
17.Severability. The provisions of this Agreement are independent of and
severable from each other, and no provision shall be affected or rendered
invalid or unenforceable by virtue of the fact that for any reason any other or
others of them may be invalid or unenforceable in whole or in part.
18.Construction. The provisions of this Agreement shall be construed and
interpreted in accordance with the laws of the State of Georgia.
19.Entire Agreement. This Agreement contains the entire agreement and
understanding among the parties hereto with respect to the subject matter
hereof, and supersedes all prior and contemporaneous agreements, understandings,
inducements and conditions, express or implied, oral or written, of any nature
whatsoever with respect to the subject matter hereof. The express terms hereof
control and supersede any course of performance and/or usage of the trade
inconsistent with any of the terms hereof. This Agreement may not be modified or
amended other than by an agreement in writing.
20.Indulgences, Not Waivers. Neither the failure nor any delay on the part of a
party to exercise any right, remedy, power or privilege under this Agreement
shall operate as a waiver thereof, nor shall any single or partial exercise of
any right, remedy, power or privilege preclude any other or further exercise of
the same or of any other right, remedy, power or privilege, nor shall any waiver
of any right, remedy, power or privilege with respect to any occurrence be
construed as a waiver of such right, remedy, power or privilege with respect to
any other occurrence. No waiver shall be effective unless it is in writing and
is signed by the party asserted to have granted such waiver.
21.Gender. Words used herein regardless of the number and gender specifically
used, shall be deemed and construed to include any other number, singular or
plural, and any other gender, masculine, feminine or neuter, as the context
requires.
22.Titles Not to Affect Interpretation. The titles of paragraphs and
subparagraphs contained in this Agreement are for convenience only, and they
neither form a part of this Agreement nor are they to be used in the
construction or interpretation hereof.

7

--------------------------------------------------------------------------------




23.Execution in Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall be deemed to be an original as against any
party whose signature appears thereon, and all of which shall together
constitute one and the same instrument. This Agreement shall become binding when
the counterparts hereof, taken together, bear the signatures of all of the
parties reflected hereon as the signatories.
[Signatures appear on next page.]

8

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have executed this Investor Services
Agreement on __________ , 2013.
WELLS REAL ESTATE INVESTMENT TRUST II, INC.




By:                    
Name: E. Nelson Mills
Title: President




WELLS REAL ESTATE FUNDS, INC.




By:                    
Name:
Title:


 

9

--------------------------------------------------------------------------------




Exhibit A


Transfer Agent Support Services
Task Description
Summary
Inbound Investor Escalated Calls - REIT
Work with DST to establish escalation procedures for Inbound Investor Calls.
Provide on-going resolution for escalated inquiries and coordinate with the Fund
when needed.
Inbound Rep Escalated Calls - REIT
Work with DST to establish escalation procedures for Inbound Rep Calls. Provide
on-going resolution for escalated inquiries and coordinate with the Fund when
needed.
DST Vision - Support and approvals
Review and process the daily volume of inbound DSS requests related to DST
Vision. Follow-up with Financial Representative, BD Employee or third party
Financial Institution when necessary.
DST FANMail - Support and approvals
Review and process the daily volume of inbound DSS requests related to DST
FANMail. Follow-up with Financial Representative, BD Employee or third party
Financial Institution when necessary.
Escalated Service / Historical Research Issues - Call Center
Coordinate and execute historical research for Call Center items that come up
for the period before DST began taking front line Investor and Rep calls.
Quality Review / Reporting and Delivering Feedback
Review and provide feedback on a handful of recorded calls from the DST Call
Center team on a bi-weekly basis.
Interest Adjustments
Draft, review and approve interest adjustment requests that come in related to
share impacting transactions.
Client Services E-mail Inbox
Review and respond to the daily volume of inbound email inquiries from
Investors, Reps and Third Party Financial Institutions.
NIGO Resolution - REIT
Coordinate resolution on Not in Good Order items related to Financial
transactions through outbound contacts to Investors, Reps and Third Party
Financial Institutions.
Written Inquiry Processing
Coordinate the processing of Written Inquiry requests from Investors, Reps and
Third Party Financial Institutions. This includes reviewing each request and
drafting or communicating the appropriate response within the specified
timeframe as well as logging the requests for historical reporting purposes.
Employee Training & Development and Corporate/Department Vision
Coordinate ongoing training for the Wells Client Services team on industry
initiatives as well as product announcements.
DST Call Center Training
Coordinate ongoing training for the DST Client Services team on industry
initiatives as well as product announcements.
Sales Support - Operational Communications and Initiatives
Coordinate educating the Sales team on Operational initiatives that will impact
current and new investors as well as their Reps and BD's.
Broker Dealer Back Office Relationship Management
Maintain and grow existing and new relationships with Key Broker Dealer contacts
to facilitate existing business and help resolve day to day issues that come up.
Relationships become critical when major product events occur that impact the
Rep and BD community.
Custodian Back Office Relationship Management
Maintain and grow existing and new relationships with Key Custodian contacts to
facilitate existing business and help resolve day to day issues that come up.
Relationships become critical when major product events occur that impact the
Financial Institution community.
Issuer Communications
Provide Business and Compliance review and approval on Operational and Issuer
communication that are being sent to Investors and Reps. This also includes
communications related to Sponsored IRA programs through State Street and
Reliance
Forms and Applications - Updates, Annual Review and Record Keeping
Coordinate the annual review and update process to ensure the forms used by
Investors and Reps in the REIT products we support are accurate and as simple as
possible. This includes working with Wells Marketing to make the updates and
providing Business and Compliance sign-off.
Forms and Applications - Updating Third Party Vendors
Ensure the most current product forms are provided and available on LaserApps,
Quikforms, WellsAccess and DST Vision
Statements - Inserts and Marketing Information
Responsible for Business review on all statement inserts. In some cases, also
responsible for Compliance sign-off.
WellsAccess - Look and Feel, Content - Updates
Responsible for the content, layout and information that is available to Reps
and BD's via WellsAccess. Also, responsible for reviewing and approving all new
Registration requests that are submitted for new users.


10

--------------------------------------------------------------------------------




Proxy - Vendor Relationship Management
Responsible for overseeing the Third Party Vendor that is contracted to help
carryout and pass any Annual or Special proxies for the REIT products we support
Proxy - Communication Coordination and Review
Includes coordinating the business and in some cases, Compliance sign-off for
the following items:
- Householding Mailing
- Proxy Search Card Mailing
- Proxy Mailing ( Typically includes Annual Report)
- Catch-up Mailing
- Reminder Mailings
Proxy - Call Center Scripting and Training
Working with the Vendor to put together and get Business and Compliance sign-off
on the script for the IVR, script to be used by the Vendor Call Center for
solicitation purposes. This also includes providing Training to Vendor Call
Center for more complicated proposals
Proxy - Record Keeping
Keeping historical records of the Annual and Special Proxy mailing lists,
various communications and voting files
Proxy - Call Center Support
Wells Client Services team has helped solicit votes from the largest
stockholders in various proxies to help achieve the required number of votes
NIGO Letters - Look and Feel, Content - Updates
Responsible for ensuring the day to day Investor, Rep and Third Party
communication for Not In Good Order processing is as clear and concise as
possible. Also, responsible for the Compliance sign-off.
DST FANWeb - Look and Feel - Updates
Responsible for confirming the content, disclosures and messaging is current and
as accurate as possible
Mail Room / Scanning
Responsible for opening, sorting and directing any Investor Account related mail
is forwarded to the appropriate Transfer Agent for processing.
Monitoring and Enforcing Work Queue and SLAs
Monitor DST to ensure timely and accurate processing of the daily work for the
Fund including but not limited to using business intelligence tools and a
battery of custom data quality reports
Monthly Written Inquiry Reporting
Provide monthly reports to Wells Compliance to document that Written Inquiry
responses are being turned around within the SEC guidelines
Fund / Product Board Reporting - CS Information
Compile and validate data to put together performance indicators that are
presented to the Board on a quarterly basis
Tax Basis Requests - Current
Work with Wells IT to develop account level reports that provide the historical
information an Investor would need to calculate their tax basis.
Misc - Projects
Hours allocated for one-off projects and tasks that always come up through out
the year


11

--------------------------------------------------------------------------------






Investor Communication Services
Task Description
Summary
Custodian Distribution File Support - REITs
Using relationships at various custodian partners, create and maintain quarterly
distribution files used to post dividends to investor accounts.
Custodian Position File Support - REITs
Using relationships at various custodian partners, create and maintain monthly
position files used to post account balances to investor accounts.
Issuer Communications Mailing List Validations
Support the investor communication process by providing mailing list validation
and approvals ensuring that accurate data is provided to the mail vendors
Proxy Support
Provide validation support for proxy process including but not limited to: share
counts and investor counts verification, mailing file validation
Review all data pulled by Wells IT and Third Party Vendor to ensure the
appropriate investor information is being populated
CDLY - Look and Feel - Updates
Ensure daily confirmation statements (for ongoing account maintenance and
re-registrations) contain current and accurate Fund information.
Checks - Look and Feel - Updates
Ensure dividend and redemption checks contain current and accurate Fund
information
Tax Reporting - Look and Feel - Updates
Ensure year end tax forms contain current and accurate Fund information
Monitoring and Enforcing Work Queue and SLAs
Monitor DST to ensure timely and accurate processing of the daily work for the
Fund including but not limited to using business intelligence tools and a
battery of custom data quality reports
Daily activity includes account updates (Such as address changes, rep changes,
etc.) transfers and re-registrations, redemptions, dividend check reissues, etc.
Monthly activity averages around 3,000 - 4,000 transactions
Several people play a role in this process that entails recurring conference
calls to set priorities, manage projects, discuss system updates /
implementations, etc.
Quarterly Distribution - REITs - Oversight - Includes Ownership of the Statement
Oversee the quarterly statement and distribution process, including but not
limited to:
coordinating the successful transfer and quality control of statement data files
from DST to SCICOM, validate the custom rep file that Wells sends as a
supplement (this is needed for a number of reasons, most famous is to get the
rep photo on the statement)
updating disclosures, validating control totals, validating distribution
calculations, reviewing statement samples, on-site vendor visits, etc. During
the month leading up to the statement and for a few days after the statements
are mailed, this process requires more than one FTE.
Redemptions - Daily Oversight
Review pending redemptions entered by DST to ensure accuracy, research and
resolve any errors
Rep Maintenance - Daily Oversight
Research and resolve issues related to FA relationships to investor accounts
Escalated Issue Resolution
Assist DST operations, Wells call center and DST call center in researching and
resolving various service related issues for investor accounts
National Change of Address (NCOA)
Oversee the quarterly NCOA process, provide certification to Wells compliance
Requests for Information
Provide recurring custom monthly and quarterly assets under management reports
to broker dealers, provide various ad-hoc reports to broker dealers for due
diligence purposes.
SEC / FINRA Audit Support
Provide ad-hoc reports to satisfy regulatory requests for specific investor
information. These requests come both directly to Wells and through our broker
dealers.
Redemption Summary Reporting - Accounting / Boards / Doug
Including but not limited to - redemption accrual, redemptions by month and
category, life to date redemptions by type
Internal and Independent Audit Support
Produce documents used by internal audit to validate proper controls are in
place. Example - quarterly distribution packets provided to internal audit
Daily Fund Balancing and Reconciliation
Run daily reports used to create a schedule used to provide a sign-off to the
Fund each month, research and resolve reconciling items for the Fund


12

--------------------------------------------------------------------------------




Redemptions - Monthly Balancing and Funding
Review pending redemptions entered by DST to ensure accuracy, research and
resolve any errors, coordinate monthly balancing and funding with DST and the
Fund
DST Invoicing
Oversee vendor invoices, allocate expenses and provide to Fund, produce
estimated budgets and projections
SCICOM Invoicing
Oversee vendor invoices, allocate expenses and provide to Fund, produce
estimated budgets and projections, postage request and funding
Year End DST Tax Support
Oversee year-end tax processing - includes completing annual technical
requirements, developing account test samples, providing reallocation numbers,
providing training to staff on any tax form updates, coordinating year-end RMD
and fair market value mailing
Convert to Universal Dealer / SalesConnect
Conversion project in process to alter the source system of FA and BD
information and to take advantage of DST's Universal Dealer Database and support
team.
This project also requires the redesign of many internal Wells systems such as
integration with the datawarehouse (needed to continue to support many reporting
requirements, etc.), WellsAccess and SalesForce, SCICOM statements, etc.
The scope of this project is on par with the integration of Salesforce.com. I
would estimate that close to 1,000 hours will have been used once the project is
completed in Q1 2013.
Misc - Projects
Hours allocated for one-off projects and tasks that always come up through out
the year


13

--------------------------------------------------------------------------------






Transfer Agent Support Services and Investor Communication Services
Task Description
Summary
Subpoena responses
Determine requirements, gather documents and prepare responses
Tax Basis Requests - Future
Work with DST to implement a more automated solution that can be used
distributed to Investors on demand or as part of an exit event
Convert State Street IRAs to First Trust
Work with DST, marketing, compliance, etc. to coordinate the conversion of over
50,000 accounts to DST's new custodian vendor.
Draft communication to interested parties
Update all references to State Street in all print and electronic media
Convert statement vendor from SCICOM to DSTO
Work with DST to design new statements for the Fund.
The conversion project requires dedicated resources over at least a six month
period. The resources design, test and implement all aspects of a statement
conversion.
Pre-listing activities for REIT II
The anticipated scope of a listing project will require over 1,000 hours from
OPS / CS
Transition workload from exiting staff
Several hundred hours have been used to work on transitioning tasks from exiting
staff. The transitions have in many cases required the remaining staff to
redesign processes in order to support the new organization structure.
Implementation of A.I. Industry Initiatives
Work with Transfer Agent and Third Party Financial Institutions to participate
in AIP initiative that is being rolled out via the DTCC. Timeframe and workload
TBD. We expect that system changes, new procedures as well as internal and
external communication and eduction will need to be developed tested and rolled
out.












14